Exhibit 10.1

 

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

Dated as of March 1, 2007

among

FEDERATED INVESTORS MANAGEMENT COMPANY,

as Transferor

FEDERATED SECURITIES CORP.,

as Distributor, Principal Shareholder Servicer and Servicer

FEDERATED FUNDING 1997-1, INC.,

as Seller

FEDERATED INVESTORS, INC.

as Parent

CITIBANK, N.A.,

as Purchaser

and

CITICORP NORTH AMERICA, INC.,

as Program Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page    PURCHASE AND SALE AGREEMENT       ARTICLE I       DEFINITIONS AND
RULES OF CONSTRUCTION   

Section 1.01

  

Definitions

   2    ARTICLE II       PURCHASE AND SALE OF RECEIVABLES; ADDITIONAL FUNDS   

Section 2.01

  

Purchase of Receivables

   2

Section 2.02

  

Purchase Notices

   3

Section 2.03

  

Additional Funds, Etc

   3    ARTICLE III       CONDITIONS PRECEDENT   

Section 3.01

  

Conditions Precedent to Effectiveness

   4

Section 3.02

  

Conditions Precedent to the Purchaser’s Obligation to Purchase Receivables

   5    ARTICLE IV       REPRESENTATIONS AND WARRANTIES   

Section 4.01

  

Representations and Warranties of the Seller, the Distributor, the Transferor
and the Parent

   6

Section 4.02

  

Additional Representations and Warranties of the Parent

   10

Section 4.03

  

Additional Representations and Warranties of the Distributor

   11

Section 4.04

  

Additional Representations and Warranties of the Transferor

   12

Section 4.05

  

Additional Representations and Warranties of the Seller

   14

Section 4.06

  

Representations and Warranties of the Purchaser and the Program Agent

   15    ARTICLE V       COVENANTS   

Section 5.01

  

Covenants of the Seller, the Distributor, the Transferor and the Parent

   15

Section 5.02

  

Additional Covenants of the Parent

   19

Section 5.03

  

Additional Covenants of the Distributor

   23

Section 5.04

  

Additional Covenants of the Seller

   25

Section 5.05

  

Additional Covenants of the Transferor

   25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page    ARTICLE VI       EVENTS OF TERMINATION   

Section 6.01

  

Events of Termination.

   26    ARTICLE VII       PARENT’S UNDERTAKINGS   

Section 7.01

  

Undertakings; Payment of Damages

   28

Section 7.02

  

Agreement Not Affected

   29

Section 7.03

  

Waiver of Notice; No Offset; No Subrogation

   29    ARTICLE VIII       THE PROGRAM AGENT   

Section 8.01

  

Authorization and Action

   29

Section 8.02

  

Program Agent’s Reliance, Etc

   30

Section 8.03

  

Indemnification

   30    ARTICLE IX       MISCELLANEOUS   

Section 9.01

  

No Waiver; Rights and Remedies; Modifications in Writing

   31

Section 9.02

  

Payment

   31

Section 9.03

  

Notices, Etc

   32

Section 9.04

  

Costs and Expenses; Indemnification.

   33

Section 9.05

  

Taxes

   36

Section 9.06

  

Execution in Counterparts

   38

Section 9.07

  

Binding Effect; Assignment

   38

Section 9.08

  

Governing Law

   39

Section 9.09

  

Severability of Provisions

   39

Section 9.10

  

Confidentiality

   39

Section 9.11

  

Intent of Agreement

   40

Section 9.12

  

Liabilities to any Fund or any Company

   40

Section 9.13

  

Entire Agreement

   41

Section 9.14

  

Assignee Rights; Take-out Transactions; Etc

   41

Section 9.15

  

Survival

   42

Section 9.16

  

Continuing Obligations

   42

Section 9.17

  

Undertakings of the Parties

   42

Section 9.18

  

Limited Liability

   42

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

Section 9.19

  

No Proceedings

   43

Section 9.20

  

Prior Purchase Agreement

   43

 

-iii-



--------------------------------------------------------------------------------

APPENDIX A

  

Definitions List

   SCHEDULES

SCHEDULE I

  

List of Companies, Funds and Shares

SCHEDULE II

  

CDSCs

SCHEDULE III

  

Transferable NASD Cap

SCHEDULE IV

  

Form of Legend

SCHEDULE V

  

Bankruptcy Remote Covenants

   EXHIBITS

EXHIBIT A

  

Form of Purchase Notice

EXHIBIT B-1

  

Form of Seller’s Certificate

EXHIBIT B-2

  

Form of Distributor’s Certificate

EXHIBIT B-3

  

Form of Parent’s Certificate

EXHIBIT B-4

  

Form of Transferor’s Certificate

EXHIBIT C

  

Form of Distribution Agreement

EXHIBIT D

  

Form of Prospectus

EXHIBIT E

  

Form of Distribution Plan

EXHIBIT F

  

Form of Principal Shareholder Servicer’s Agreement

EXHIBIT G

  

Form of Shareholder Servicer’s Agreement

EXHIBIT H

  

Form of Addendum

EXHIBIT I

  

Form of Take-out Notice

 

-iv-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

PURCHASE AND SALE AGREEMENT dated as of March 1, 2007 (as amended and
supplemented, this “Agreement”) among CITIBANK, N.A. (together with its
successors and assigns, the “Purchaser”), CITICORP NORTH AMERICA, INC., as agent
for the Purchaser (together with its successors and assigns, the “Program
Agent”), FEDERATED FUNDING 1997-1, INC., a Delaware corporation (together with
its permitted successors and assigns, the “Seller”), FEDERATED SECURITIES CORP.,
a Pennsylvania corporation (together with its permitted successors and assigns,
the “Distributor”), FEDERATED INVESTORS MANAGEMENT COMPANY, a Pennsylvania
corporation (together with its permitted successors and assigns, the
“Transferor”) and FEDERATED INVESTORS, INC., a Pennsylvania corporation
(together with its permitted successors and assigns, the “Parent”).

W I T N E S S E T H

WHEREAS, the Distributor and the Transferor are parties to the Distributor’s
Transfer Agreement (as defined in Appendix A hereto) pursuant to which the
Distributor shall from time to time sell and the Transferor shall purchase
Receivables (as defined in Appendix A hereto) in accordance with the terms
thereof;

WHEREAS, the Seller and the Transferor are parties to the Transferor’s Transfer
Agreement (as defined in Appendix A hereto), pursuant to which the Transferor
shall from time to time sell and the Seller shall purchase Receivables and the
Ancillary Rights and Collections (as defined in Appendix A hereto) pursuant to
and in accordance with the terms thereof;

WHEREAS, the Seller and the Purchaser believe that it is in their mutual
interest for the Seller to from time to time sell the Receivables and the
Ancillary Rights and Collections with respect thereto to the Purchaser and for
the Purchaser to purchase such Receivables, Ancillary Rights and Collections
pursuant to and in accordance with the terms of this Agreement;

WHEREAS, the parties hereto intend that each purchase of Receivables under this
Agreement constitutes a True Sale (as defined in Appendix A hereto) of such
Receivables providing the Purchaser with the full benefits of ownership of such
Receivables; and

WHEREAS, the Parent shall realize a substantial economic benefit from the
Purchaser’s purchase of Receivables pursuant to the Purchase Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

SECTION 1.01 Definitions.

Capitalized terms not otherwise defined herein shall have the meanings assigned
to such terms in the Definitions List attached hereto as Appendix A. For all
purposes of this Agreement, except as otherwise expressly provided or unless the
context otherwise requires (a) each use in this Agreement of a singular version
of a pronoun shall be deemed to include references to the plural, and vice
versa, (b) Article and Section headings are for convenience of reference only
and shall not affect the construction of this Agreement, and (c) references to
“this section” or words of similar import shall be deemed to refer to the entire
section and not to a particular subsection, and references to “hereunder,”
“herein” or words of similar import shall be deemed to refer to this entire
Agreement and not to the particular section or subsection. References in this
Agreement to “including” means including without limiting the generality of any
description preceding such term.

For the avoidance of doubt (i) references in this Agreement to the Distributor
shall be deemed to include the Distributor in its capacities as Distributor,
Principal Shareholder Servicer and Servicer, and (ii) references to “it” in
Section 4.01 and Section 5.01 shall in respect of the Parent mean the Parent and
each other Federated Entity.

ARTICLE II

PURCHASE AND SALE OF RECEIVABLES; ADDITIONAL FUNDS

SECTION 2.01 Purchase of Receivables.

On each Purchase Date prior to the Termination Date, and subject to and upon the
terms and conditions set forth in this Agreement, the Seller shall sell,
transfer, convey and assign to the Purchaser, without recourse, except as
expressly provided in the Program Documents, on and as of such Purchase Date,
all of the Seller’s right, title and interest in, to and under the Receivables
and the Collections and Ancillary Rights with respect thereto relating to Shares
issued by each Fund for the period from the immediately preceding Sale Cut-off
Date in respect of the Receivables of each Fund (which for the initial purchase
of Receivables of a Fund hereunder shall be deemed to mean the Other Purchasers’
End Date) to and including the Sale Cut-off Date specified in the Purchase
Notice with respect thereto, and the Purchaser shall purchase from the Seller
such Receivables and the Collections and Ancillary Rights with respect thereto
for an amount equal to the aggregate Purchase Prices payable in respect of such
Receivables. Such right, title and interest in, to and under such Receivables
and the Collections and Ancillary Rights with respect thereto shall
automatically vest in the Purchaser upon the Purchaser’s payment of the Purchase
Price. Each of the Seller, the Distributor and the Transferor acknowledges that
the Purchaser shall be entitled to take all actions it considers reasonable to
collect from the respective Companies and Funds all payments in respect of the
Purchased Receivables as and when the same shall become due. Each of the Seller,
the Distributor and the Transferor hereby irrevocably authorizes and empowers
the Purchaser to demand, sue for, collect and receive payment of any funds due
with respect to the Purchased Receivables in its name, if required in the
judgment of the Purchaser.

 

2



--------------------------------------------------------------------------------

SECTION 2.02 Purchase Notices.

With respect to the Receivables to be purchased on any Purchase Date, the Seller
shall transmit to the Program Agent, not later than 10:00 a.m. (New York City
time) on such proposed Purchase Date, by facsimile transmission, a Purchase
Notice. The Seller agrees that it shall deliver from time to time prior to the
Termination Date, but no more frequently than once per calendar week and no less
frequently than once during each calendar month in which any Commission Share is
issued by a Fund, a Purchase Notice, sufficient to initiate the sale of the
Receivables for the period from the immediately preceding Sale Cut-off Date to
the Sale Cut-off Date specified in such Purchase Notice, which Sale Cut-off Date
shall not be more than three (3) Business Days prior to the proposed Purchase
Date.

SECTION 2.03 Additional Funds, Etc.

Unless an Event of Termination (or an event which, with the passage of time or
notice, or both, would constitute an Event of Termination) shall have occurred
and be continuing, the Seller may request that an Additional Fund become a
“Fund” under this Agreement on the Addition Effective Date with respect thereto.
On and as of such Addition Effective Date with respect thereto, (i) each
Additional Fund shall become a Fund hereunder, and in respect of any Additional
Fund which constitutes a Portfolio, the related Investment Company shall become
a “Company” hereunder, (ii) the Servicing Agreement shall be deemed to be
amended to add such Additional Fund and if applicable, the additional Investment
Company, (iii) Schedules I and II to this Agreement shall be deemed to be
supplemented to add the applicable information relating to such Additional Fund
set forth in the Addendum relating to such Additional Fund, and (iv) Exhibits C,
D, E, F and G hereto shall be deemed to be supplemented by Annexes A, B, C, D
and E, respectively, to the Addendum to such Additional Fund, and any reference
in this Agreement to any change or modification since the date of this Agreement
to the distribution agreements, distribution plans, investment advisory
agreements, principal shareholder servicer’s agreements, shareholder servicer’s
agreements, prospectuses or contingent deferred sales charge arrangements in
respect of such Additional Fund shall be deemed to refer to any change or
modification thereof since such Addition Effective Date with respect thereto.

The term “Addition Effective Date” shall mean, with respect to the addition of
any Additional Fund, the date on which all of the following conditions shall
have been satisfied:

(i) the Program Agent shall have received a fully executed and appropriately
completed Addendum together with such signed opinions of counsel to the Seller,
the Transferor, the Distributor, the Parent and such Additional Fund (or in
respect of any Additional Fund which constitutes a Portfolio, the related
Investment Company), each dated a date reasonably near the Addition Effective
Date, as the Program Agent or the Purchaser shall have reasonably requested, all
in form, scope and substance satisfactory to the Program Agent;

 

3



--------------------------------------------------------------------------------

(ii) the Program Agent shall have received such instruments, certificates and
documents regarding the addition of such Additional Fund from the Distributor,
the Transferor, the Seller, the Parent and such Additional Fund as the Program
Agent shall reasonably request; and

(iii) the Program Agent shall have received a fully executed Irrevocable Payment
Instruction (or in respect of any Additional Fund which constitutes a Portfolio
of an existing Company, a fully executed amendment to the Irrevocable Payment
Instruction relating to such Company) with respect to such Additional Fund
together with such instruments, certificates and documents regarding such
addition, as the Program Agent shall reasonably request, all in form, scope and
substance satisfactory to the Program Agent.

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.01 Conditions Precedent to Effectiveness.

The effectiveness of this Agreement shall be subject to the Program Agent’s
receipt of each of the following:

(a) fully executed copies of the Amendment Agreement, Servicing Agreement, the
Collection Agency Agreement, the Distributor’s Transfer Agreement, the
Transferor’s Transfer Agreement, each Irrevocable Payment Instruction, each
Distribution Agreement, each Advisory Agreement, each Distribution Plan, each
Principal Shareholder Servicer’s Agreement and each Shareholder Servicer’s
Agreement which shall each be in full force and effect;

(b) the signed opinions of counsel to each of the Seller, the Transferor, the
Distributor, the Parent, the Advisors, each Company and each Fund, which shall
each be in form, scope and substance reasonably satisfactory to the Program
Agent;

(c) signed certificates of the Responsible Officers or Assistant Secretary of
the Seller, the Distributor, the Parent and the Transferor, in substantially the
form of Exhibits B-1, B-2, B-3 and B-4 hereto, respectively;

(d) a copy of each Governmental Authorization and Private Authorization, if any,
which is required to be obtained by the Seller, the Transferor, the Distributor,
the Parent, any Advisor, any Company or any Fund in connection with this
Agreement, any other Program Document or the transactions contemplated hereby
and thereby, each of which shall be in form, scope and substance reasonably
satisfactory to the Program Agent;

(e) time stamped receipt copies of proper financing statements duly filed on or
before the initial Purchase Date under the UCC of all jurisdictions that the
Program Agent or the Purchaser may reasonably deem necessary in order to perfect
(i) the ownership interest of the Transferor in the Receivables and Ancillary
Rights sold pursuant to the Distributor’s Transfer Agreement, (ii) the ownership
interest of the Seller in the Receivables and Ancillary Rights sold

 

4



--------------------------------------------------------------------------------

pursuant to the Transferor’s Transfer Agreement, and (iii) the ownership
interest of the Purchaser in the Purchased Receivables relating to each Fund as
contemplated by this Agreement, each of which shall be in form, scope and
substance reasonably satisfactory to the Program Agent;

(f) time stamped receipt copies of proper UCC termination statements necessary
to release all security interests and other rights, if any, of any Person in the
Purchased Receivables relating to each Fund;

(g) certified copies of requests for information (Form UCC-11) (or a similar
search report certified by a party acceptable to the Program Agent and the
Purchaser), dated reasonably near the initial Purchase Date, of the filings made
pursuant to Section 3.01(e) and Section 3.01(f), listing all effective financing
statements (including those referred to in Section 3.01(e) and Section 3.01(f))
which name the Seller, the Transferor or the Distributor (under its respective
present name or any previous name), as debtor and which are filed in the
jurisdictions in which filings were required to be made pursuant to
Section 3.01(e), together with copies of such financing statements (none of
which, except for the financing statements referred to in Section 3.01(e), shall
cover any of the Purchased Receivables); and

(h) if required in order to avoid the termination of any Distribution Agreement,
Distribution Plan, Principal Shareholder Servicer’s Agreement or Shareholder
Servicer’s Agreement, evidence that the Board of Trustees of each Fund (or in
respect of each Fund which constitutes a Portfolio, the Board of Trustees of the
related Company in respect of each such Fund) has approved such Distribution
Plan, Distribution Agreement, Principal Shareholder Servicer’s Agreement or
Shareholder Servicer’s Agreement, relating to the Receivables of such Fund by a
vote of the majority of its Trustees who are not interested persons, within the
meaning of the Investment Company Act, in recognition of the transactions
contemplated by this Agreement and the other Program Documents.

SECTION 3.02 Conditions Precedent to the Purchaser’s Obligation to Purchase
Receivables.

The obligation of the Purchaser to purchase Receivables relating to a Fund on
any Purchase Date shall be subject to the fulfillment at or prior to the time of
such Purchase Date of the following conditions:

(a) no Event of Termination (or event which, with the passage of time or notice
or both, would constitute such an Event of Termination) shall be continuing at
or prior to such Purchase Date or shall result therefrom;

(b) the Servicer shall have delivered all Investor Reports, Monthly Collection
Determination Date Statements and Activity Reports as and when required to be
delivered pursuant to the Program Documents, which shall be reasonably
satisfactory to the Purchaser and the Program Agent;

(c) the Receivables relating to such Fund shall constitute Eligible Receivables;

 

5



--------------------------------------------------------------------------------

(d) immediately after giving effect to all such purchases on such Purchase Date,
the Unamortized Aggregate Purchase Price relating to the Purchased Receivables
of all Funds shall not exceed the Purchase Limit;

(e) as of any Calculation Date commencing with March 31, 2007, the Weighted
Average Percentage Decline in the Net Asset Value of Shares of all Funds
(adjusted for stock splits and excluding declines in the Net Asset Value
resulting from the payment of Normal Distributions) from the end of the
immediately preceding calendar month shall not be twenty percent (20%) or more;
provided, that, if on any date of determination the aggregate Net Asset Value of
Shares of the Funds relating to all Receivables shall have risen to a level of
at least eighty percent (80%) of the aggregate Net Asset Value of Shares of the
Funds as of the Calculation Date immediately preceding the Calculation Date that
the condition specified in this clause (e) was not satisfied and was not
subsequently complied with, this condition shall be deemed to be satisfied as of
such determination date;

(f) such Fund (or if such Fund constitutes a Portfolio, the Company in respect
of such Fund) and the Transfer Agent for such Fund shall have complied in full
with the Irrevocable Payment Instruction, neither such Fund nor such Transfer
Agent shall be prevented by any Authority or by any Applicable Law from paying
Collections in respect of amounts owed with respect to the Purchased Receivables
relating to such Fund or Related Collections in respect of such Fund strictly in
accordance with the applicable Irrevocable Payment Instruction and neither such
Fund (or if such Fund constitutes a Portfolio, the Company in respect of such
Fund) nor such Transfer Agent shall have so asserted in writing; and

(g) the Parent shall own the majority of the outstanding capital stock of the
Seller, the Transferor, the Distributor and each Advisor.

(h) with respect to any Purchase Date occurring on or after March 15, 2007, the
Purchaser shall have received a letter, in form and substance reasonably
satisfactory to the Program Agent, from Dickstein Shapiro Morin & Oshinsky LLP
(“Fund Counsel”), dated on or prior to March 15, 2007, stating that in
connection with all purchases of Receivables under this Agreement, the Purchaser
and the Program Agent are entitled to rely on that certain opinion of Fund
Counsel dated December 29, 2000, as if such opinion had been dated on the date
hereof.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Seller, the Distributor, the
Transferor and the Parent.

Each of the Seller, the Distributor, the Transferor and the Parent represents
and warrants on and as of the date hereof, and on and as of each Purchase Date
and, as to clause (k) hereof, on the date such information is provided, which
representations and warranties, in the case of the Parent, are also made as to
each Federated Entity, as follows:

(a) it is duly organized and is validly existing and in good standing under the
laws of the jurisdiction of its organization, with full power and authority to
own and operate its

 

6



--------------------------------------------------------------------------------

property, conduct the business in which it is now engaged and to execute and
deliver and perform its obligations under this Agreement and the other Program
Documents to which it is a party, and it is in compliance with all Applicable
Law and duly qualified to do business as a foreign corporation or business
trust, as the case may be, and is in good standing in each jurisdiction in which
the nature of its business or the performance of its obligations under this
Agreement and the other Program Documents to which it is a party requires such
qualification, where the failure to so comply or to be so qualified could
reasonably be expected to give rise to a Material Adverse Effect;

(b) the execution, delivery and performance by it of this Agreement, the other
Program Documents to which it is a party and the other instruments and
agreements contemplated hereby or thereby have been duly authorized by all
requisite corporate action by it and have been duly executed and delivered by it
and constitute its legal, valid and binding obligations, enforceable against it
in accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy laws and similar laws affecting the rights and
remedies of creditors generally and by equitable principles;

(c) neither the execution and delivery of this Agreement, the other Program
Documents to which it is a party, or any instrument or agreement referred to
herein or therein, or contemplated hereby or thereby, nor the consummation of
any of the transactions herein or therein contemplated, nor compliance with the
terms, conditions and provisions hereof or thereof by it (i) will conflict with,
or result in a breach or violation of, or constitute a default under, the
certificate of its incorporation or by-laws or other organizational documents,
(ii) will conflict with, or result in a breach or violation of, or constitute a
default under, or permit the acceleration of any obligation or liability in, or
but for any requirement of the giving of notice or the passage of time (or both)
would constitute such a conflict with, breach of or violation of, or default
under, or permit any such acceleration in, any contractual obligation or any
agreement or document to which it is a party or by which it or any of its
properties is bound (or to which any such obligation, agreement or document
relates, including without limitation any Distribution Agreement, any Principal
Shareholder Servicer’s Agreement, any Shareholder Servicer’s Agreement, any
Distribution Plan and any Other Purchasers’ Program Document) where such
conflict, breach or violation could reasonably be expected to give rise to a
Material Adverse Effect, (iii) will violate any Applicable Law, the violation of
which could reasonably be expected to give rise to a Material Adverse Effect,
(iv) could reasonably be expected to give rise to or permit the creation or
imposition of any Adverse Claim upon any Purchased Receivables or any
Collections or any Related Collections relating to any Fund, or (v) could
reasonably be expected to give rise to the termination of any Distribution
Agreement, any Principal Shareholder Servicer’s Agreement, any Shareholder
Servicer’s Agreement or any Distribution Plan;

(d) it has obtained all Governmental Authorizations and Private Authorizations,
and made all Governmental Filings, necessary for the execution, delivery and
performance by it of this Agreement, the other Program Documents to which it is
a party and the agreements and instruments contemplated hereby or thereby and no
consents which have not been obtained or waivers under any instruments to which
it is a party or by which it or any of its properties is bound are required by
it to be obtained or made in connection with the execution, delivery or
performance of this Agreement and the other Program Documents, except to the
extent the failure to so obtain or make the same could not reasonably be
expected to give rise to a Material Adverse Effect;

 

7



--------------------------------------------------------------------------------

(e) the principal place of business and principal executive office of the Seller
and the Distributor, and the place where any and all records concerning the
Receivables are kept is at their address specified in Section 9.03 (except as
otherwise permitted by Section 5.01(o));

(f) each of its representations and warranties made or deemed made pursuant to
the Program Documents is true and accurate (except to the extent that such
representations and warranties related solely to an earlier date (in which case
such representations and warranties shall be true and accurate as of such
earlier date)), and each of the applicable conditions precedent set forth in
Article III has been satisfied or waived in writing by the Program Agent;

(g) it is not in default of any of its obligations under this Agreement, any
other Program Document to which it is a party or any Other Purchasers’ Program
Document, which default could reasonably be expected to give rise to a Material
Adverse Effect;

(h) there are no proceedings or investigations pending, or, to the best of its
knowledge, threatened, against it before any Authority (i) asserting the
invalidity of this Agreement, any other Program Document to which it is a party
or any certificate, document or agreement executed by it in connection herewith
or therewith, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Program Document,
(iii) seeking any determination or ruling which, if granted, could reasonably be
expected to adversely affect the performance by it of its obligations under, or
the validity or enforceability of, this Agreement, any other Program Document to
which it is a party or any agreement, certificate or document executed by it in
connection herewith or therewith, or (iv) which if adversely determined, could
otherwise reasonably be expected to give rise to a Material Adverse Effect;

(i) it is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act;

(j) it is not engaged principally or as one of its important activities in the
business of extending, or arranging for the extension of, credit for the purpose
of purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System and, in respect of the
Seller and the Distributor, no part of the purchase price paid to it under the
Distributor’s Transfer Agreement, the Transferor’s Transfer Agreement or the
Purchase Agreement, as the case may be, will be used to purchase or carry any
margin stock within the meaning of said regulation (except investments in funds
managed by an Affiliate of the Parent in accordance with ordinary business
operations) or to extend credit to others for such purpose in a manner which is
inconsistent with or a violation of the provisions of said regulations, and it
will not hold margin stock (including shares in such funds) such that the
aggregate current market value (as defined in said regulations) of all such
margin stock shall exceed 25% of the value (as determined by any reasonable
method) of its consolidated assets;

(k) all written information provided by or on behalf of it, DST Systems, Inc. or
any Sub-transfer Agent for purposes of or in connection with this Agreement, the
other

 

8



--------------------------------------------------------------------------------

Program Documents (including, without limitation, all Investor Reports, Activity
Reports, Monthly Collection Determination Date Statements and E-Mail Investor
Reports) to which it is a party or the transactions contemplated hereby or
thereby is, and all such information hereafter provided by any such Person to
the Purchaser, the Program Agent or any other Person in writing will be, when
taken as a whole, true, correct and complete in all material respects and not
misleading; it is understood that neither the Parent, the Seller, the Transferor
nor the Distributor shall be deemed to be in breach of this clause solely as a
result of any Monthly Collection Determination Date Statement failing to
properly reflect the methodology set forth in the Allocation Procedures provided
that the amounts and information set forth in the related Investor Report and
Activity Reports are true, correct and complete and such failure results solely
from the Excel Spreadsheet;

(l) neither it nor any ERISA Affiliate has engaged in a “prohibited
transaction”, as such term is defined in Section 4975 of the Code or in a
transaction subject to the prohibitions of Section 406 of ERISA, which would
subject it or any ERISA Affiliate (after giving effect to any exemption) to the
tax or penalty on prohibited transactions imposed by Section 4975 of the Code,
Section 502 of ERISA or any other liability under ERISA which tax, penalty or
other liability could reasonably be expected to have a Material Adverse Effect
and neither the transactions contemplated hereby nor the exercise of the
Purchaser’s or the Program Agent’s rights and remedies under any of the Program
Documents constitutes a prohibited transaction under ERISA or the Code or
otherwise results or will result in the Purchaser or the Program Agent being a
fiduciary or party in interest under ERISA with respect to an ERISA plan or its
assets or the Purchased Receivables or being deemed in violation of Section 404
or Section 406 of ERISA;

(m) it has filed or caused to be filed all federal, state and local tax returns
which are required to be filed (except where such nonfiling could not reasonably
be expected to give rise to a Material Adverse Effect), and paid or caused to be
paid all taxes as shown on said returns or any other taxes or assessments
payable by it to the extent that such taxes have become due unless the same are
being contested in good faith by appropriate proceedings, and in respect of
which appropriate reserves have been established;

(n) the Purchased Receivables relating to each Fund constitute Eligible
Receivables;

(o) no Share of a Fund to which a Purchased Receivable relates contains any
Conversion Feature other than a Permitted Conversion Feature;

(p) no Share of a Fund taken into account in computing the Purchase Price paid
pursuant to this Agreement entitles the holder thereof to redeem the same in a
Free Redemption except in the specific situations set forth in the Prospectus of
such Fund as in effect on the date hereof or pursuant to the Systematic
Withdrawal Program;

(q) it is not contemplating the filing of a petition by it under any state or
federal bankruptcy or insolvency laws, and it has no Actual Knowledge of any
Person contemplating the filing of any such petition against it;

 

9



--------------------------------------------------------------------------------

(r) all financial statements of it and its consolidated subsidiaries required to
be delivered to the Purchaser or the Program Agent hereunder fairly present its
assets, liabilities and financial condition and income as of the dates thereof
and have been prepared in accordance with GAAP; there exists no material equity
or long-term investments in, or outstanding advances to, or guaranties of, any
Person except such equity, investment, advances, or guaranties reflected in the
financial statements or in the footnotes thereto;

(s) all action necessary or advisable to protect, preserve and perfect the
Purchaser’s first priority ownership interest in the Purchased Receivables free
and clear of all Adverse Claims has been duly and effectively taken and no
security agreement, financing statement, equivalent security or lien instrument
or continuation statement covering all or any part of such Purchased Receivables
is required to be on file or on record in any jurisdiction, except such as may
have been filed, recorded or made as contemplated by this Agreement and the
other Program Documents;

(t) nothing in any Other Purchasers’ Program Documents or the UCC financing
statements filed in connection therewith conflicts with the terms of this
Agreement, the other Program Documents or the UCC financing statements filed in
connection herewith; and

(u) the factual assumptions set forth in the opinion of Kirkpatrick & Lockhart
Preston Gates Ellis LLP dated on or about the date hereof on certain bankruptcy
matters including True Sale issues are true and correct as of such date.

SECTION 4.02 Additional Representations and Warranties of the Parent.

The Parent represents and warrants on and as of the date hereof and on and as of
each Purchase Date, as follows:

(a) attached hereto as Exhibits C, D, E, F and G, respectively, are true,
correct and complete copies of each Distribution Agreement, each Prospectus,
each Distribution Plan, each Principal Shareholder Servicer’s Agreement and each
Shareholder Servicer’s Agreement in effect on the date of this Agreement and a
true, correct and complete copy of each Advisory Agreement has been delivered to
the Program Agent on or before the date hereof, such Program Documents are each
in full force and effect and have not been amended or modified in any manner
after the date hereof without the written consent of the Program Agent, except
(i) in respect of the Prospectuses, for such amendments or modifications which
do not affect any CDSC arrangement and which could not reasonably be expected to
give rise to a Material Adverse Effect, and (ii) in respect of the Advisory
Agreements, for such amendments or modifications which could not reasonably be
expected to give rise to a Material Adverse Effect;

(b) each of the Companies, each of the Funds and each Advisor is in compliance
with the Fundamental Investment Objectives relating to each Fund;

(c) each of the Distributor, the Principal Shareholder Servicer, the Shareholder
Servicer, the Seller, the Transferor, each Advisor, the Servicer, each Company
and each Advisory Agreement, each Distribution Plan, each Distribution
Agreement, each Principal Shareholder Servicer’s Agreement, each Shareholder
Servicer’s Agreement, each Prospectus and the CDSC arrangements relating to each
Fund, is in compliance in all material respects with Applicable Law, including
Rule 12b-1 of the Investment Company Act and the Conduct Rules;

 

10



--------------------------------------------------------------------------------

(d) the Asset Based Sales Charge, CDSC and Shareholder Servicing Fee
arrangements relating to the Shares of each Fund and the payments provided for
in, and actually being made pursuant to, the Distribution Plan and the
Prospectus for each such Fund are fairly and accurately described in the
Distribution Plan, the Distribution Agreement, the Principal Shareholder
Servicer’s Agreement, the Shareholder Servicer’s Agreement and Prospectus
relating to such Fund;

(e) the Parent is the indirect record and beneficial owner of all of the
outstanding shares of capital stock of the Seller, the Transferor, the
Shareholder Servicer and the Distributor;

(f) the Distributor is a registered broker-dealer under the Exchange Act, and is
a member of the NASD;

(g) each Advisor is a registered investment adviser under the Investment
Advisers Act;

(h) no Advisor is in breach of any of its representations, warranties or
material covenants or agreements set forth in the Advisory Agreements to which
it is a party;

(i) each Company is registered as an investment company under the Investment
Company Act; and

(j) neither the Seller, the Transferor, the Distributor, any Company nor any
Transfer Agent is prevented by any Applicable Law from paying the Collections or
the Related Collections strictly in accordance with the applicable Irrevocable
Payment Instruction.

SECTION 4.03 Additional Representations and Warranties of the Distributor.

The Distributor represents and warrants, on and as of the date hereof and on and
as of each Purchase Date, in its capacities as Distributor, Principal
Shareholder Servicer and Servicer, as follows:

(a) it has the requisite corporate power and authority and legal right to sell
Receivables relating to each Fund, and the Collections and the Ancillary Rights
with respect thereto, to the Transferor in accordance with the terms of the
Distributor’s Transfer Agreement and it has duly authorized each such sale to
the Transferor by all necessary action;

(b) each transfer of Receivables and the Ancillary Rights with respect thereto
to the Transferor under the Distributor’s Transfer Agreement constitutes a valid
and complete True Sale to the Transferor of all right, title and interest in and
to such Receivables and the Ancillary Rights with respect thereto free and clear
of any Adverse Claim; such transfer has not been made with an intent to hinder,
delay or defraud any present or future creditor; the purchase price paid for
such Receivables is fair consideration and of reasonably equivalent value to the

 

11



--------------------------------------------------------------------------------

Receivables and the Ancillary Rights with respect thereto so transferred; and
immediately after the purchase pursuant to the Transfer Agreement the
Distributor will remain solvent and will have adequate capital for the conduct
of its business;

(c) immediately after each transfer of Receivables and the Ancillary Rights with
respect thereto by the Distributor to the Transferor under the Distributor’s
Transfer Agreement and by the Transferor to the Seller under the Transferor’s
Transfer Agreement, and immediately prior to each purchase of Receivables and
the Ancillary Rights with respect thereto by the Purchaser under this Agreement,
(i) no party claiming through the Distributor has any right, title or interest
in such Receivables or the Ancillary Rights or Collections in respect thereto,
including any payments or proceeds in respect thereto, and (ii) the Seller owns
such Receivables and the Ancillary Rights and Collections in respect thereto
free and clear of all Adverse Claims or other such restrictions on transfer
created by or arising out of the acts or omissions of the Distributor;

(d) neither the Distributor (as Distributor, Principal Shareholder Servicer or
Program Servicer Agent) nor any Company or Transfer Agent is prevented by any
Applicable Law from paying the Collections or Related Collections strictly in
accordance with the applicable Irrevocable Payment Instruction;

(e) the Distributor is a registered broker-dealer under the Exchange Act, and is
a member of the NASD;

(f) the Distributor has clearly and unambiguously marked its books, records and
electronic, computer files and master data processing records relating to the
Receivables to indicate the interests of the Transferor, the Seller and the
Purchaser in the Receivables;

(g) (i) the sum of the Distributor’s assets exceeds and will, immediately
following the transactions contemplated hereby, exceed the Distributor’s total
liabilities (including subordinated, unliquidated, disputed and contingent
liabilities); (ii) the Distributor’s assets do not and, immediately following
the transactions contemplated hereby will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted;
and (iii) the Distributor does not intend to, and does not believe that it will,
incur debts and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
the Distributor); and

(h) the Distributor has not used and will not use any trade names or assumed
names other than “Federated Securities Corp.”

SECTION 4.04 Additional Representations and Warranties of the Transferor.

The Transferor represents and warrants, on and as of the date hereof and on and
as of each Purchase Date, as follows:

(a) it has the requisite corporate power and authority and legal right to sell
Receivables relating to each Fund, and the Collections and the Ancillary Rights
with respect thereto, to the Seller in accordance with the terms of the
Transferor’s Transfer Agreement and the Transferor has duly authorized each such
sale to the Seller by all necessary action;

 

12



--------------------------------------------------------------------------------

(b) each transfer of Receivables and the Ancillary Rights and Collections with
respect thereto to the Seller under the Transferor’s Transfer Agreement and each
transfer of Receivables and the Ancillary Rights and Collections with respect
thereto to the Purchaser under this Agreement constitutes a valid and complete
True Sale of all right, title and interest in and to such Receivables and the
Ancillary Rights and Collections with respect thereto, free and clear of any
Adverse Claim; such transfers have not been made with an intent to hinder, delay
or defraud any present or future creditor; the purchase price paid therefore is
fair consideration and of reasonably equivalent value to the Receivables and the
Ancillary Rights and Collections with respect thereto so transferred; and
immediately after the purchase pursuant to this Agreement the Distributor, the
Transferor and the Seller will remain solvent and will have adequate capital for
the conduct of its business;

(c) immediately after each transfer of the Receivables and the Ancillary Rights
and Collections with respect thereto to the Seller under the Transferor’s
Transfer Agreement and immediately prior to each purchase of the Receivables and
the Ancillary Rights and Collections with respect thereto by the Purchaser under
this Agreement, (i) no party claiming through the Transferor, the Seller or the
Distributor has any right, title or interest in such Receivables or the
Ancillary Rights or Collections in respect thereto, including any payments or
proceeds in respect thereto, (ii) the Seller owns such Receivables and the
Ancillary Rights and Collections in respect thereto free and clear of all
Adverse Claims or other such restrictions on transfer created by or arising out
of the acts or omissions of any Federated Entity, and (iii) such Receivables and
the Ancillary Rights and Collections in respect thereto have not been sold,
transferred or assigned by the Transferor to any other Person;

(d) the Transferor is not prevented by any Applicable Law from paying the
Collections and Related Collections strictly in accordance with the applicable
Irrevocable Payment Instruction;

(e) the Transferor has clearly and unambiguously marked all of its books,
records and electronic computer files and master data processing records
relating to the Receivables to indicate the interests of the Purchaser in the
Purchased Receivables;

(f) (i) the sum of the Transferor’s assets exceeds and will, immediately
following the transactions contemplated hereby, exceed the Transferor’s total
liabilities (including subordinated, unliquidated, disputed and contingent
liabilities); (ii) the Transferor’s assets do not and, immediately following the
transactions contemplated hereby will not, constitute unreasonably small capital
to carry out is business as conducted or as proposed to be conducted; and
(iii) the Transferor does not intend to, and does not believe that it will,
incur debts and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
the Transferor); and

(g) the Transferor has not used and will not use any trade names or assumed
names other than “Federated Investors Management Company”.

 

13



--------------------------------------------------------------------------------

SECTION 4.05 Additional Representations and Warranties of the Seller.

The Seller represents and warrants, on and as of the date hereof and on and as
of each Purchase Date, as follows:

(a) the Seller was founded solely for the purpose of performing its obligations
under the Other Purchasers’ Program Documents and the Program Documents and
activities incidental thereto, and it has the requisite corporate power and
authority and legal right to sell Receivables relating to each Fund sold on such
Purchase Date, and the Collections and the Ancillary Rights with respect
thereto, to the Purchaser in accordance with the terms of this Agreement and the
Seller has duly authorized each such sale to the Purchaser by all necessary
action;

(b) the transfer of Receivables and the Ancillary Rights and Collections with
respect thereto to the Seller under the Transferor’s Transfer Agreement and the
transfer of Receivables and the Ancillary Rights and Collections with respect
thereto to the Purchaser under this Agreement on each Purchase Date each
constitutes a valid and complete True Sale of all right, title and interest in
and to such Receivables and the Ancillary Rights and Collections with respect
thereto, free and clear of any Adverse Claim; such transfers have not been made
with an intent to hinder, delay or defraud any present or future creditor; the
purchase price paid thereunder is fair consideration and of reasonably
equivalent value to the Receivables so transferred; and immediately after the
purchase pursuant to this Agreement the Distributor, the Transferor and the
Seller will remain solvent and will have adequate capital for the conduct of its
business;

(c) immediately after the transfer of the Receivables to the Seller under the
Transferor’s Transfer Agreement and immediately prior to each purchase of the
Receivables and the Ancillary Rights and Collections with respect thereto by the
Purchaser under this Agreement on such Purchase Date, (i) no party claiming
through the Seller has any right, title or interest in such Receivables, the
Ancillary Rights with respect thereto or the Collections in respect thereto,
including any payments or proceeds in respect thereto, (ii) the Seller owns such
Receivables, the Ancillary Rights with respect thereto and the Collections in
respect thereto free and clear of all Adverse Claims or other such restrictions
on transfer created by or arising out of the acts or omissions of any Federated
Entity, and (iii) such Receivables, the Ancillary Rights with respect thereto
and the right to Collections in respect thereto have not been sold, transferred
or assigned by the Seller to any other Person;

(d) this Agreement and the actions of the Seller required to be taken pursuant
to the terms hereof and thereof are and at all times shall be effective to
transfer to the Purchaser all of the Seller’s right, title and interest in, to
and under the Purchased Receivables free and clear of any Adverse Claim;

(e) the Seller is not prevented by any Applicable Law from paying the
Collections or Related Collections strictly in accordance with the applicable
Irrevocable Payment Instruction;

(f) the Seller is in full compliance with the Bankruptcy Remote Covenants;

 

14



--------------------------------------------------------------------------------

(g) the Seller has clearly and unambiguously marked all of its books, records
and electronic, computer files and master data processing records relating to
the Receivables to indicate the interests of the Purchaser in the Purchased
Receivables;

(h) (i) the sum of the Seller’s assets exceeds and will, immediately following
the transactions contemplated hereby, exceed the Seller’s total liabilities
(including subordinated, unliquidated, disputed and contingent liabilities),
(ii) the Seller’s assets do not and, immediately following the transactions
contemplated hereby will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted, and (iii) the Seller
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of the Seller); and

(i) the Seller has not used and will not use any trade names or assumed names
other than Federated Funding 1997-1, Inc.

SECTION 4.06 Representations and Warranties of the Purchaser and the Program
Agent.

Each of the Purchaser and the Program Agent represents and warrants to the other
parties to this Agreement as follows:

(a) It is duly organized and existing under the laws of the jurisdiction of its
organization with full power and authority to execute and deliver this Agreement
and to perform all of the duties and obligations to be performed by it under
this Agreement; and

(b) This Agreement has been duly authorized, executed and delivered by it, and
constitutes its valid, legal and binding obligation enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights in general or by general
principles of equity.

ARTICLE V

COVENANTS

SECTION 5.01 Covenants of the Seller, the Distributor, the Transferor and the
Parent.

Each of the Seller, the Distributor, the Transferor and the Parent covenants and
agrees that it shall, and, in the case of the Parent, that it shall itself and
that it shall also cause each Federated Entity to from the date hereof until the
Program Termination Date:

(a) (i) preserve and maintain its legal existence and all of its material
rights, privileges and franchises, and duly observe and conform to all
requirements of Applicable Law applicable to it, the conduct of its business or
to its properties or assets, (ii) preserve and keep in full force and effect its
corporate existence, rights, privileges and franchises, and maintain

 

15



--------------------------------------------------------------------------------

records of its resolutions or similar actions regarding the transactions
contemplated by the Program Documents and (iii) obtain, make, maintain and keep
in full force and effect all Governmental Authorizations and Private
Authorizations which are necessary or appropriate to properly carry out the
transactions contemplated to be performed by it under this Agreement and the
other Program Documents, except in such case where the failure to so observe,
conform to, preserve, obtain, make, maintain or keep in full force and effect
could not reasonably be expected to give rise to a Material Adverse Effect;

(b) duly fulfill all obligations on its part to be performed under or in
connection with this Agreement and the other Program Documents and the
agreements and instruments entered into in connection herewith or therewith;

(c) keep proper books of record and account in accordance with GAAP and its
normal business practice in which full and appropriate entries shall be made of
all dealings or transactions in relation to its business and activities and (in
the case of the Seller, the Transferor and the Distributor) mark its data
processing or other records, if any, so as to clearly indicate that the
Purchased Receivables have been sold to the Purchaser;

(d) promptly deliver to the Program Agent copies of any amendments or
modifications to its certificate of incorporation, by-laws or other
organizational documents, certified by a Responsible Officer;

(e) (i) promptly give written notice to the Program Agent of the occurrence of
any Event of Termination (or event which, with the passage of time or notice, or
both, would constitute an Event of Termination), the failure of any conditions
precedent set forth in Section 3.02 to be fully satisfied on or immediately
prior to the applicable Purchase Date, or any breach of any term or condition of
any Program Document, which in each case relates to or is caused by it or any of
its Affiliates or the performance of any such Persons under any Program
Document, (ii) give written notice to the Program Agent, promptly after it
becomes aware thereof, of any other Event of Termination (or event which with
the passage of time, notice or both would constitute such an Event of
Termination), or the failure of any other conditions precedent set forth in
Section 3.02 or any other breach of any terms or conditions of any Program
Documents, and (iii) promptly give written notice to the Program Agent of any
litigation or proceedings with respect to it or any of its Affiliates or
affecting it, any of its Affiliates or any of their respective assets or
properties, which if adversely determined, could reasonably be expected to give
rise to a Material Adverse Effect;

(f) cause to be computed, paid and discharged all taxes, assessments and other
charges or levies of any Authority imposed upon it, or upon any of its income or
assets, unless and to the extent that the same shall be contested in good faith
by appropriate proceedings and with respect to which adequate reserves have been
established on its books in accordance with GAAP;

(g) to the extent obtained or received by it, furnish or cause to be furnished
to the Program Agent a copy of all Private Authorizations and all Governmental
Authorizations obtained or required to be obtained by it in connection with the
transactions contemplated by this Agreement or any other Program Documents to
which it is a party;

 

16



--------------------------------------------------------------------------------

(h) annually, or more frequently as the Program Agent may request upon the
occurrence and during the continuance of an Event of Termination (or an event
which upon the passage of time or notice, or both, would constitute an Event of
Termination), (i) cause an independent nationally recognized accounting firm
selected by it and reasonably satisfactory to the Program Agent to enter its
premises (and each other Person to whom it delegates any of its duties under the
Program Documents) and examine and audit the books, records and accounts
relating to the Purchased Receivables and its or such other Person’s performance
under the Program Documents (which audit may be coordinated as part of each such
Person’s regular annual audit and may be coordinated with any similar audit
required to be conducted under the Other Purchaser’s Program Documents),
(ii) permit such accounting firm to discuss its or such other Person’s affairs,
finances, accounts and performance under the Program Documents with the
officers, partners, employees and accountants of it or such other Person,
(iii) cause such accounting firm to provide the Program Agent with a certified
report in respect of the foregoing, which shall be in form and scope reasonably
satisfactory to the Program Agent, and (iv) authorize such accounting firm to
discuss such affairs, finances, records and accounts with representatives of the
Program Agent, the Purchaser and any Permitted Designee;

(i) permit, and cause each Person to which it delegates any of its duties under
the Program Documents to permit the Purchaser, the Program Agent or any
Permitted Designee to, upon reasonable advance notice and during normal business
hours, visit and inspect its and such Person’s books, records and accounts
relating to the Purchased Receivables and its performance under the Program
Documents and to discuss the foregoing with the officers, partners, employees
and accountants of it and such Person, all as often as the Program Agent or any
such Permitted Designee may reasonably request; provided, however, that so long
as no Event of Termination (or event which with the passage of time, notice or
both, would constitute an Event of Termination) shall have occurred, such
inspections shall be at the expense of the requesting party;

(j) promptly, at its expense, execute and deliver to the Program Agent such
further instruments and documents, and take such further action as the Program
Agent may from time to time reasonably request in order to further carry out the
intent and purpose of this Agreement and the other Program Documents and to
establish and protect the rights, interests and remedies created, or intended to
be created, hereby and thereby, and the protection and perfection of the
Purchaser’s first priority ownership interest in the Purchased Receivables free
and clear of all Adverse Claims, including, without limitation, the execution,
delivery, recordation and filing of financing statements and continuation
statements under the UCC of any applicable jurisdiction;

(k) promptly deliver to the Program Agent copies of all notices, requests,
agreements, amendments, supplements, waivers and other documents received or
delivered by it under or with respect to any of the Program Documents;

(l) in the event that, notwithstanding the Irrevocable Payment Instructions, it
shall receive any Collections or Related Collections from any Fund, any Company
or any Transfer Agent or other Person (including without limitation FOF
Collections) promptly upon its receipt of any such Collections or Related
Collections remit the same to the Demand Deposit Account for further credit to
the Collection Account, and, until such funds are so deposited into the Demand
Deposit Account, ensure that such amounts are not commingled with any other
funds;

 

17



--------------------------------------------------------------------------------

(m) promptly notify the Program Agent of any material adverse change with
respect to the business, properties (in respect of properties, other than in the
ordinary course of its and each Company’s and each Fund’s business, as conducted
on the date hereof), financial condition or results of operations of it, or, to
its knowledge, any Company or Fund since December 31, 2006;

(n) not permit to exist any Adverse Claims on, or otherwise attempt to transfer
any interest in, any Purchased Receivables or any interest therein or except for
the interest of the Other Purchasers under the Other Purchasers’ Program
Documents, any interest in any other Receivables, the Ancillary Rights with
respect thereto or any Related Collections or any interest therein; provided,
however, that in the event that the Purchaser shall not purchase certain
Receivables relating to Shares of any Fund, the Seller may transfer all or a
portion of its interest in such Receivables and the Ancillary Rights with
respect thereto to another Person provided each of the following conditions are
met: (1) that such Person and the Program Agent, the Collection Agent and the
Purchaser shall have entered into a mutually satisfactory intercreditor
agreement and amendment to the Collection Agency Agreement as contemplated by
Section 8.06 thereof, and (2) the Program Agent, the Collection Agent and the
Purchaser shall have received such certificates and opinions as they may
reasonably request in connection therewith all in form, scope and substance
reasonably satisfactory to them;

(o) not (in the case of the Seller, the Transferor and the Distributor) change
its jurisdiction of organization or move its principal executive office or the
place where it keeps its records concerning the Receivables from the offices
specified in Section 4.01(e), unless (a) it shall have given to the Program
Agent not less than twenty (20) days prior written notice of its intention to do
so, clearly describing the new location and (b) it shall have taken such action,
satisfactory to the Program Agent, to maintain the first priority perfected or
ownership interest of the Purchaser in the Purchased Receivables at all times
fully perfected and in full force and effect;

(p) not amend, waive, terminate or otherwise modify the terms of any Irrevocable
Payment Instruction or take any action inconsistent with any Irrevocable Payment
Instruction;

(q) not act affirmatively to change its operations in any material manner if at
the time of such action, based upon all of the facts and circumstances, such
change could reasonably be expected to give rise to a Material Adverse Effect;

(r) not reflect the Purchased Receivables as being owned by the Seller or any
Affiliate of the Seller (except to the extent such treatment is required by a
change in GAAP after the date hereof and all appropriate financial statements
are footnoted to reflect the sale thereof to the Purchaser); provided that
Shareholder Servicing Fees may be reflected as an asset of the Distributor, the
Transferor or the Seller if such treatment is required by GAAP and if all
appropriate financial statements are footnoted to reflect the sale thereof to
the Purchaser;

 

18



--------------------------------------------------------------------------------

(s) [INTENTIONALLY OMITTED]

(t) cause or ensure that (i) all written information provided to the Seller, the
Purchaser or the Program Agent for purposes of or in connection with this
Agreement or any other Program Document or the transactions contemplated hereby
or thereby (including without limitation, all Investor Reports, Activity Reports
and Monthly Collection Determination Date Statements by or on behalf of any
Federated Entity, DST Systems, Inc. or any Sub-transfer Agent is, and all such
information hereafter provided by any such Person to the Seller, the Purchaser
or the Program Agent will be, when taken as a whole, true, correct, complete in
all material respects and not misleading on the date such information is stated
or certified; it is understood that neither the Seller, the Transferor nor the
Distributor shall be deemed to be in breach of this clause solely as a result of
any Monthly Collection Determination Date Statement failing to properly reflect
the methodology set forth in the Allocation Procedures provided that the amounts
and information set forth in the related Investor Report and Activity Reports
are true, correct and complete and such failure results solely from the Excel
Spreadsheet, and (ii) each Activity Report continues to include at least the
same scope of information as the Activity Reports the form of which have been
reviewed by the Program Agent prior to the effective date of this Agreement (or
in respect of any Activity Report provided by a Sub-transfer Agent appointed
after the date hereof, the same form and scope as the report of such
Sub-transfer Agent approved by the Program Agent in accordance with
Section 5.01(u));

(u) not permit any Person to become a Sub-transfer Agent for any Fund unless the
forms of the reports to be provided by such Person have been approved in writing
by the Program Agent.

(v) cause and ensure that all actions, which the opinion of Kirkpatrick &
Lockhart Preston Gates Ellis LLP dated on or about the date hereof in respect of
certain bankruptcy matters including “true sale” and “substantive consolidation”
assumes will be taken or omitted by it, will be taken or omitted as so assumed.

SECTION 5.02 Additional Covenants of the Parent.

The Parent covenants and agrees that it shall from the date hereof until the
Program Termination Date:

(a) cause the Seller to use the Purchase Price paid to it on any Purchase Date
solely for the purpose of purchasing Receivables under the Transferor’s Transfer
Agreement or for reimbursing itself for the purchase price of the Receivables
purchased under the Transferor’s Transfer Agreement and cause the Transferor to
use the purchase price paid to it for Receivables under the Transferor’s
Transfer Agreement on any date solely for the purpose of purchasing Receivables
or for reimbursing itself for the purchase price of Receivables purchased under
the Distributor’s Transfer Agreement;

(b) cause each Advisor to perform its obligations under the Advisory Agreements
to which it is a party and to manage each applicable Fund in accordance with the
Fundamental Investment Objectives in respect of such Fund as in effect from time
to time;

 

19



--------------------------------------------------------------------------------

(c) consistent with the fiduciary obligations of the Federated Entities to the
Funds use its best efforts, which are commercially reasonable in relation to the
consequence to the Purchaser if they are not successful, to maintain the
Fundamental Investment Objectives in respect of any Fund and, in the event that
as a consequence of fiduciary obligations of the Federated Entities to the Funds
it cannot resist a proposed change in the Fundamental Investment Objectives in
respect of the Fund, and in the event that despite such commercially reasonable
best efforts such change will be made, it shall, prior to taking any action
inconsistent with the maintenance of such Fundamental Investment Objectives, or
failing to take the action it could otherwise take, or to the effectiveness of
such change, as the case may be: (i) notify the Program Agent in writing of the
nature of such change, and (ii) provide certification by a Responsible Officer
that such change is necessary in order to comply with such fiduciary
obligations;

(d) consistent with the fiduciary obligations of the Federated Entities to the
Funds use its best efforts, which are commercially reasonable in relation to the
consequences to the Purchaser if they are not successful, to obtain the approval
of the Board of Trustees of each Fund to: (i) annually re-approve the
Distribution Plan, the Distribution Agreement, the Principal Shareholder
Servicer’s Agreement, and the Shareholder Servicer’s Agreement relating to each
such Fund, if necessary in order to continue payments in respect of the
Purchased Receivables relating to such Fund, and (ii) in the event any of the
foregoing shall be terminated with respect to any such Fund, to approve a new
distribution plan, distribution agreement, principal shareholder servicer’s
agreement, and/or shareholder servicer’s agreement in respect of such Fund so as
to permit the continued payments in respect of the Purchased Receivables
relating to such Fund as though no such termination had occurred, and in the
event that as a consequence of fiduciary obligations of the Federated Entities
to the Funds, it cannot endeavor to obtain the approval of the Board of Trustees
of a Fund to take the actions described in clauses (i) and (ii) above, or in the
event that despite its efforts such action will not be taken, it shall, prior to
taking any action inconsistent with the actions described in clauses (i) and
(ii) above, or failing to take any action it could otherwise take, or to any
termination referred to in clause (ii) above: (x) notify the Purchaser and the
Program Agent in writing of the nature of such failure or inability or
termination, and (y) provide certification by a Responsible Officer that such
failure or inability is required in order to comply with such fiduciary
obligations;

(e) provide prompt written notice to the Program Agent of any action by the
Board of Directors of any Advisor or the Shareholder Servicer or the Board of
Trustees of any Fund to make any modification, amendment or supplement to, or
any waiver of any provisions of, or any termination of, any Distribution Plan,
any Distribution Agreement, any Principal Shareholder Servicer’s Agreement, any
Shareholder Servicer’s Agreement, any Advisory Agreement, any Conversion
Feature, any CDSC arrangement, any Fundamental Investment Objectives of any
Company in respect of any Fund, or any modification, amendment, supplement or
waiver in the amounts payable or actually being paid thereunder, each as in
effect on the date of that agreement; provided, however, that the Parent shall
not be required to provide the Program Agent with written notices of any
modification, amendment or supplement to or waivers of any provisions of the
Prospectuses under this Section 5.02(e), unless such modifications, amendments,
supplements or waivers (i) affect or relate to the CDSC obligations or the
Fundamental Investment Objectives, or (ii) otherwise could reasonably be
expected to have a Material Adverse Effect;

 

20



--------------------------------------------------------------------------------

(f) cause each of the Seller, the Transferor and the Distributor to comply in
all respects with their covenants and agreements under the Program Documents
(including the Bankruptcy Remote Covenants) and use its best efforts to cause
each Company to comply with Applicable Law and to duly fulfill and perform its
obligations under the Program Documents, where such failure to comply or perform
could give rise to a Material Adverse Effect;

(g) furnish to the Program Agent:

(i) annually within 120 days after the end of each fiscal year audited
consolidated financial statements of the Parent and its consolidated
subsidiaries prepared in accordance with GAAP for such fiscal year;

(ii) quarterly within 45 days after the end of the first three fiscal quarters
of any fiscal year unaudited consolidated financial statements of the Parent and
its consolidated subsidiaries prepared in accordance with GAAP for such fiscal
quarter;

(iii) such other information as the Program Agent may reasonably request and
which is reasonably available;

(h) consistent with the fiduciary obligations of the Federated Entities to the
Funds not initiate or propose the adoption by any Fund or any Company, of any
Liquidation Plan, and use its best efforts, which are commercially reasonable in
relation to the consequences to the Purchaser if they are not successful, to
cause the Board of Trustees and shareholders of each Company and each Fund to
avoid adopting any Liquidation Plan, and in any event the Parent shall promptly
notify the Program Agent of any proposed Liquidation Plan by the Company or any
Fund;

(i) not permit to occur any change in Control of the Parent, the Distributor,
the Seller, the Principal Shareholder Servicer, the Shareholder Servicer or any
Advisor unless either:

(1) in connection with such change in Control:

(i) either (A) such Distributor, Principal Shareholder Servicer, Shareholder
Servicer, Advisor or the Parent shall remain distributor, principal shareholder
servicer, shareholder servicer or advisor, as the case may be, for the Funds and
the Parent shall remain the ultimate parent of each of the foregoing or (B) if
another Person shall be retained to replace any of the foregoing to act as
distributor, principal shareholder servicer, shareholder servicer or investment
advisor, as the case may be, for the Funds, or as parent, such Person shall
(x) meet the requirements of (iii) below with reference to the expertise,
experience and capacity applicable to the function it undertakes to perform and
(y) have agreed, in respect of periods from and after its retention, to be bound
by the undertakings of the Distributor, the Principal Shareholder Servicer, the
Shareholder Servicer, the Advisor or the Parent, as the case may be, under the
Program Documents and shall have confirmed as of a current date the
representations and warranties of the Distributor, the Principal Shareholder
Servicer, the Shareholder Servicer, the

 

21



--------------------------------------------------------------------------------

Advisor or the Parent, as the case may be, except such representations and
warranties as expressly relate solely to an earlier date (in which case such
representations and warranties shall be true and correct as of such earlier
date);

(ii) in the case where another Person is retained to replace the Distributor,
Principal Shareholder Servicer, Shareholder Servicer or the Advisor to act as
distributor, principal shareholder servicer, shareholder servicer or investment
advisor, as the case may be, for the Funds, ownership of at least 51% of the
voting securities of each of the Persons serving as the distributor, the
principal shareholder servicer, the shareholder servicer or investment advisor
to the Funds is retained by, or transferred to, a single Person (the “Immediate
Parent”);

(iii) in the case where another Person is retained to replace the Distributor,
Principal Shareholder Servicer, Shareholder Servicer, Advisor or the Parent to
act as distributor, principal shareholder servicer, shareholder servicer,
investment advisor or parent, as the case may be, for the Funds, in the
reasonable opinion of the Parent, the Immediate Parent, together with its
affiliated subsidiaries (including the Immediate Parent and the Persons then
serving as distributor, principal shareholder servicer, shareholder servicer and
investment advisor to the Funds) in the aggregate, have financial resources and
mutual fund management, distribution and investment advisory expertise,
experience and capacity immediately after the change in Control sufficient to
satisfy the obligations of their counterparts under the Program Documents; and

(iv) in the case where another Person is retained to replace the Distributor,
Principal Shareholder Servicer, Shareholder Servicer or the Advisor to act as
distributor, principal shareholder servicer, shareholder servicer or investment
advisor, as the case may be, for the Funds, a majority of the Board of Trustees
of the Funds, including a majority who are not “Interested Persons” (as defined
by Section 2(a)(19) of the Investment Company Act) shall have either
(i) reapproved the Distribution Plans, Distribution Agreements, the Principal
Shareholder Servicer’s Agreements, the Shareholder Servicer’s Agreements and any
Advisory Agreements, or (ii) approved substitute agreements substantially
identical thereto so that no Material Adverse Effect could reasonably be
expected to result from such substitute agreements; or

(2) the Program Agent shall have consented to such change in Control, such
consent not to be unreasonably withheld;

provided, however, that nothing in this Section 5.02(i) shall be deemed to
restrict the ability of the Parent directly or indirectly to engage in any
offering of its capital stock so long as no Person or group of Persons acting in
concert (other than Persons who are currently in control of the Parent and any
employee benefit plan or related trust of the Parent or any of its subsidiaries)
shall obtain Control of the Parent as a result thereof;

 

22



--------------------------------------------------------------------------------

(j) ensure that each Transfer Agent’s tracking capabilities and/or the Seller’s
tracking capabilities for each Fund and each Sub-transfer Agent’s tracking
capabilities are sufficient to: (i) track the Receivables and provide the
information specified in the Investor Reports and the Monthly Collection
Determination Date Statement, and (ii) identify and remit Collections and
Related Collections in accordance with the applicable Irrevocable Payment
Instruction, and the Parent shall use its best efforts to replace any Transfer
Agent or Sub-transfer Agent which does not maintain such capabilities or in
respect of which an event similar to those described in Section 6.01(e) occurs
(whether or not such Transfer Agent or Sub-transfer Agent to which
Section 6.01(e) applies is a Federated Entity) within sixty (60) days after
becoming aware of such event;

(k) cause the Seller to at all times constitute a Bankruptcy Remote Entity; and

(l) not take any unilateral action (it being understood that this covenant is
not intended to modify Section 5.02(d)), and shall not permit any Affiliate to
take any unilateral action, to cancel, terminate, amend, supplement, modify or
waive any of the provisions of any Distribution Agreement, any Principal
Shareholder Servicer’s Agreement, any Shareholder Servicer’s Agreement, any
Distribution Plan, the Conversion Features or the CDSC arrangements applicable
to the holders of any Shares of any Fund (including by way of allowing Free
Redemptions in respect of Shares of any Fund under circumstances not required by
the Prospectus of such Fund in effect on the date of this Agreement or by the
Systematic Withdrawal Program or by allowing Free Redemptions which are not
Permitted Free Exchanges), or request, consent or agree to any such
cancellation, termination, amendment, supplement, modification or waiver, except
with the prior written consent of the Program Agent, except that it may, and may
permit an Affiliate to, from time to time waive a CDSC that becomes payable
provided it pays in accordance with the Program Servicing Procedures an amount
to the Purchaser equal to the CDSC to which such Purchaser would have been
entitled.

SECTION 5.03 Additional Covenants of the Distributor.

The Distributor covenants and agrees that it shall from the date hereof until
the Program Termination Date:

(a) not reflect the Purchased Receivables or Collections in respect thereof as
being owned by the Distributor or any Affiliate of the Distributor (except to
the extent such treatment is required by a change in GAAP after the date hereof
and all appropriate financial statements are footnoted to reflect the sale
thereof pursuant to the Distributor’s Transfer Agreement, the Transferor’s
Transfer Agreement and this Agreement); provided, that Shareholder Servicing
Fees may be reflected as an asset of the Distributor, the Transferor or the
Seller if such treatment is required by GAAP and if all appropriate financial
statements are footnoted to reflect the sale thereof to the Purchaser;

(b) promptly upon preparation, deliver to the Program Agent, copies of the
semi-annual unaudited reports and annual audited reports of each Company;

(c) consistent with the fiduciary obligations of the Federated Entities to the
Funds use its best efforts, which are commercially reasonable in relation to the
consequences to

 

23



--------------------------------------------------------------------------------

the Purchaser if they are not successful, to obtain approval of the Board of
Trustees of each Company in respect of each Fund to: (i) annually reapprove the
Distribution Plan, the Distribution Agreement, the Principal Shareholder
Servicer’s Agreement and the Shareholder Servicer’s Agreement relating to each
such Fund, if necessary, in order to continue payments in respect of the
Purchased Receivables relating to such Fund, and (ii) in the event any of the
foregoing shall be terminated with respect to any such Fund, to approve a new
distribution plan, distribution agreement, principal shareholder servicer’s
agreement, and/or shareholder servicer’s agreement in respect of such Fund so as
to permit the continued payments in respect of the Purchased Receivables
relating to such Fund as though no such termination had occurred, and in the
event that as a consequence of fiduciary obligations of the Federated Entities
to the Funds it cannot endeavor to obtain the approval of the Board of Trustees
of a Fund to take the actions described in clauses (i) and (ii) above, or in the
event that despite its efforts such action will not be taken, it shall, prior to
taking any action inconsistent with the actions described in clauses (i) and
(ii) above, or failing to take any action it could otherwise take, or to any
termination referred to in clause (ii) above: (x) notify the Program Agent in
writing of the nature of such failure or inability or termination, and
(y) provide certification by a Responsible Officer that such failure or
inability is required in order to comply with such fiduciary obligations;

(d) provide prompt written notice to the Program Agent of any action by its
Board of Directors or the Board of Directors of any Advisor or the Shareholder
Servicer or the Board of Trustees of any Fund or any Company in respect of any
Fund to make any modification, amendment or supplement to, or any waiver of any
provisions of, or any termination of, any Distribution Plan, any Distribution
Agreement, any Principal Shareholder Servicer’s Agreement, any Shareholder
Servicer’s Agreement, any Advisory Agreement, any Conversion Feature, any CDSC
arrangement, or any Fundamental Investment Objectives of any Fund or any Company
in respect of any Fund, or any modification, amendment, supplement or waiver in
the amounts payable or actually being paid thereunder, each as in effect on the
date of that agreement; provided, however, that the Distributor shall not be
required to provide the Program Agent with written notices of any modification,
amendment or supplement to or waivers of any provisions of the Prospectuses
under this Section 5.03(d), unless such modifications, amendments, supplements
or waivers (i) affect or relate to the CDSC obligations or the Fundamental
Investment Objectives, or (ii) otherwise could reasonably be expected to have a
Material Adverse Effect;

(e) promptly (i) notify the Program Agent in writing of all filings by any
Company or any Fund with the SEC and all material mailings to shareholders of
any Company or any Fund, and (ii) to the extent the same are not readily
obtainable by the Program Agent through the Securities and Exchange Commission’s
Electronic Data Gathering, Analysis and Retrieval system or other public on-line
sources, deliver to the Program Agent copies of such filings and mailings; and

(f) promptly notify the Program Agent of any material adverse change with
respect to the business, properties (in respect of properties, other than in the
ordinary course of its and each Fund’s business, as conducted on the date
hereof) or its financial condition or results of operations, or to its
knowledge, any Company or Fund, since December 31, 2006, including any material
change in the sales commission structure relating to any Fund or arrangements,
distribution fees, CDSCs or exchange privileges for shareholders;

 

24



--------------------------------------------------------------------------------

(g) keep each Irrevocable Payment Instruction in full force and effect; and

(h) not take any unilateral action (it being understood that this covenant is
not intended to modify Section 5.03(c)) to cancel, terminate, amend, supplement,
modify or waive any of the provisions of any Distribution Agreement, any
Principal Shareholder Servicer’s Agreement, any Shareholder Servicer’s
Agreement, any Distribution Plan, the Conversion Features or the CDSC
arrangements applicable to the holders of any Shares of any Fund (including by
way of allowing Free Redemptions in respect of Shares of any Fund under
circumstances not required by the Prospectus of such Fund in effect on the date
of this Agreement or by the Systematic Withdrawal Program or by allowing Free
Redemptions which are not Permitted Free Exchanges), except that it may from
time to time waive a CDSC that becomes payable provided it pays in accordance
with the Program Servicing Procedures an amount to the Purchaser equal to the
CDSC to which such Purchaser would have been entitled.

SECTION 5.04 Additional Covenants of the Seller.

The Seller covenants and agrees that it shall from the date hereof until the
Program Termination Date:

(a) use the purchase price paid to it on each Purchase Date solely for the
purpose of purchasing Receivables or for reimbursing itself for the purchase
price of the Receivables purchased under the Transferor’s Transfer Agreement
pursuant to and in accordance with the terms of the Transferor’s Transfer
Agreement;

(b) after the Other Purchaser’s End Date, not purchase any Receivables under the
PLT Transferor’s Transfer Agreement; and

(c) comply in all respects with the Bankruptcy Remote Covenants at all times.

SECTION 5.05 Additional Covenants of the Transferor.

The Transferor covenants and agrees that it shall from the date hereof until the
Program Termination Date:

(a) use the purchase price paid to it on each Purchase Date under the
Transferor’s Transfer Agreement solely for the purpose of purchasing Receivables
under the Distributor’s Transfer Agreement or for reimbursing itself for the
purchase price of the Receivables purchased under the Distributor’s Transfer
Agreement pursuant to and in accordance with the terms of the Distributor’s
Transfer Agreement; and

(b) not after the Other Purchaser’s End Date, purchase any Receivables under the
PLT Distributor’s Transfer Agreement or sell any Receivables under the PLT
Transferor’s Transfer Agreement.

 

25



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF TERMINATION

SECTION 6.01 Events of Termination.

If any of the following events (each an “Event of Termination”) shall occur:

(a) the Parent, the Distributor (as Distributor, Principal Shareholder Servicer
or as Servicer), the Seller, the Transferor, the Shareholder Servicer, any
Advisor, any Transfer Agent, any Sub-transfer Agent, any Company or any Fund
shall fail to make or cause to be made in the manner and when due any payment or
deposit to be made or to be caused to be made by it under this Agreement or any
of the other Program Documents and such failure shall continue for three
(3) Business Days; or

(b) the Parent, the Distributor (as Distributor, Principal Shareholder Servicer
or as Servicer), the Seller, the Transferor, the Shareholder Servicer, any
Advisor, any Transfer Agent or any Selling Agent, any Company or any Fund shall
fail to perform or observe any covenant or agreement on its part to be performed
or observed under any Program Document (other than those described in clause
(a) of this Section 6.01) and such failure shall continue for ten (10) Business
Days after such Person has knowledge of such failure; or

(c) (i) any representation or warranty made or deemed made by the Parent, the
Distributor (as Distributor, Principal Shareholder Servicer or as Servicer), the
Seller, the Transferor, the Shareholder Servicer (or any of their respective
officers) under or in connection with any Program Document shall have been
incorrect when made or deemed made; provided, however, that if any such
incorrect representation or warranty is capable of being cured within ten
(10) Business Days and the Person in breach of such representation or warranty
is diligently using its best efforts to cure such representation or warranty,
such incorrect representation or warranty shall not constitute an Event of
Termination if, within such ten (10) Business Day period, such incorrect
representation or warranty has been cured and the Parent has certified to the
Program Agent that such cure has been effected, or (ii) any Investor Report, any
Activity Report or any other statement, certificate or report delivered by or on
behalf of the Parent, the Distributor, the Seller, the Transferor or the
Shareholder Servicer in connection with this Agreement, or any other Program
Document, shall have been false, incorrect or misleading, when taken as a whole,
in any material respect when delivered; or

(d) the Purchaser shall fail to acquire in a True Sale, or shall cease to have,
a 100% undivided ownership interest in any Purchased Receivable, free and clear
of any Adverse Claim; or

(e) (i) the Seller, the Transferor, the Distributor, the Parent, the Shareholder
Servicer, any Advisor, any Transfer Agent, any Sub-transfer Agent, any Company
or any Fund or any Significant Affiliate thereof shall generally not pay its
Debts as such Debts become due, or shall admit in writing its inability to pay
its Debts generally, or shall make a general assignment for the benefit of
creditors or, in the case of the Distributor, the Distributor shall otherwise
become “insolvent” within the meaning of SIPA; or (ii) any proceeding shall be

 

26



--------------------------------------------------------------------------------

instituted by or against the Seller, the Transferor, the Distributor, the
Parent, the Shareholder Servicer, any Advisor, any Transfer Agent, any
Sub-transfer Agent, any Company, any Fund or any Significant Affiliate thereof
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up reorganization, arrangement, adjustment, protection, relief, or
composition of it or its Debts under any Applicable Law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of
sixty (60) days; or (iii) any of the actions sought in any proceeding described
in (ii) above (including an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or (iv) the Seller, the
Transferor, the Distributor, the Parent, the Shareholder Servicer, any Advisor,
any Transfer Agent, any Sub-transfer Agent, any Company, any Fund or any
Significant Affiliate thereof shall take any action to authorize any of the
actions set forth above in this Section 6.01(e); or

(f) there shall have occurred any material adverse change in (i) the financial
condition or results of operations of the Parent and its consolidated
subsidiaries taken as a whole since September 30, 2000, or (ii) the Seller, the
Transferor, the Shareholder Servicer, the Parent, the Distributor, any Advisor
or any Transfer Agent which is an Affiliate of the Parent shall fail to make
payments when due in respect of Debt aggregating in excess of $10,000,000,
provided that the determination of default on such Debt is not being diligently
contested in good faith through appropriate proceedings; or

(g) any Distribution Plan, Distribution Agreement, Principal Shareholder
Servicer’s Agreement, Shareholder Servicer’s Agreement, Prospectus, the Conduct
Rules or the Investment Company Act, or the CDSC arrangements applicable to
holders of Shares of any Fund or the terms of any Conversion Feature in respect
of any Share of any Fund, each as in effect on the date of this Agreement, or
the Fundamental Investment Objectives in respect of any Fund, shall be amended,
waived, supplemented or modified, in any manner or by any means (including a
change in Applicable Law), which would reasonably be expected to have a Material
Adverse Effect, unless waived by the Program Agent; or

(h) the Securities Investor Protection Corporation, established under SIPA,
shall have applied for a protective decree against the Distributor; or

(i) the Distributor shall have failed to meet the minimum capital requirements
prescribed from time to time by Rule 15c3-1 under the Exchange Act and such
failure continues uncured for ten (10) days after the Distributor obtains
knowledge thereof; or

(j) the SEC shall have modified or terminated Rule 12b-1 of the Investment
Company Act or the NASD shall have modified or terminated the Conduct Rules in a
manner which could reasonably be expected to give rise to a Material Adverse
Effect; or

(k) the Distributor shall cease to be registered as a broker/dealer under the
Exchange Act and with the NASD or the NASD suspends the Distributor’s membership
or registration; or

 

27



--------------------------------------------------------------------------------

(l) any Company or any Transfer Agent shall, without the written consent of the
Program Agent, fail to withhold from redemption proceeds paid to any holder of a
Share any CDSC required to be withheld and remit such funds strictly in
accordance with any Irrevocable Payment Instruction, or shall be prevented by
any Authority or by any Applicable Law from doing so or any Company or any
Transfer Agent shall so assert in writing; or

(m) any Fund or any Company shall be required by any Authority or any Applicable
Law to cease or suspend the sale of Shares of any Fund under circumstances that
could reasonably be expected to result in a Material Adverse Effect; or

(n) any Company in respect of itself or any Fund shall propose or effect a
merger, consolidation or other combination with another Person or any
Liquidation Plan other than a Permitted Merger; or

(o) an Event of Termination (as defined in the Prior Purchase Agreement); or

(p) the applicable Advisor shall cease to act as the investment advisor of any
Fund under the applicable Advisory Agreement;

then in respect of any occurrence of any such event, the Program Agent may in
respect of each such occurrence, by notice to the Seller declare the Termination
Date to have occurred (in which case the Termination Date shall be deemed to
have occurred); provided, that, upon the occurrence of any event (without any
requirement for the giving of notice) described in subsection (e) or (h) of this
Section 6.01, the Termination Date shall be deemed to have automatically
occurred.

ARTICLE VII

PARENT’S UNDERTAKINGS

SECTION 7.01 Undertakings; Payment of Damages.

The Parent hereby irrevocably and unconditionally agrees and guarantees for the
benefit of the Purchaser, the Program Agent and each Indemnified Party to cause
the Seller, the Transferor, the Shareholder Servicer, the Distributor (as
Distributor, Principal Shareholder Servicer and Servicer) and each other
Federated Entity to perform and punctually and completely carry out each and
every agreement, covenant and undertaking of the Seller, the Transferor, the
Shareholder Servicer, the Distributor (as Distributor, Principal Shareholder
Servicer and Servicer) and each other Federated Entity under this Agreement and
each other Program Document in accordance with the terms hereof and thereof,
notwithstanding that the Seller, the Transferor, the Shareholder Servicer, the
Distributor (as Distributor, Principal Shareholder Servicer or Servicer), or any
other Federated Entity fails to fully perform any such agreements, covenants and
undertakings for any reason, including liquidation, insolvency, dissolution,
receivership, bankruptcy, assignment for the benefit of creditors,
reorganization, composition, adjustment, legal limitations, court order,
disability, incapacity, invalidity, unenforceability, defense, offset or
counterclaim.

 

28



--------------------------------------------------------------------------------

SECTION 7.02 Agreement Not Affected.

The Purchaser and the Program Agent may proceed to exercise any right or remedy
which it might have pursuant to this Article VII or Applicable Law without
regard to any actions or omissions of the Purchaser, the Program Agent or any
other Person. The validity of this Article VII shall not be affected by any
action or inaction which may be taken under or in respect of any Program
Document. The Purchaser and the Program Agent at its option may proceed in the
first instance against the Parent to obtain a remedy under any Program Document
in the amount and in the manner set forth in such Program Document, without
being obliged to resort first to any claim or action against the Seller, the
Transferor, the Shareholder Servicer, the Distributor (as Distributor, Principal
Shareholder Servicer or Servicer) or any other Federated Entity.

SECTION 7.03 Waiver of Notice; No Offset; No Subrogation.

The Parent hereby waives any and all notices or demands to which it may
otherwise be entitled in connection with the pursuit of any remedy under any
Program Documents and to the extent permitted under Applicable Law; provided,
that this sentence shall not constitute a waiver on behalf of the Seller, the
Transferor, the Shareholder Servicer, the Distributor or any other Federated
Entity of any notice or demand to which the Seller, the Transferor, the
Shareholder Servicer, the Distributor or any other Federated Entity is entitled
under the Program Documents. The obligations of the Parent under this Article
VII shall not be subject to any defense, counterclaim or right of offset which
the Parent, the Seller, the Transferor, the Shareholder Servicer, the
Distributor (as Distributor, Principal Shareholder Servicer or Servicer), or any
other Person has or may have against the Purchaser, the Program Agent, any
Indemnified Party or any other Person, whether in respect of this Agreement, any
other Program Document, any Purchased Receivable or any Ancillary Rights with
respect thereto or otherwise, but nothing herein shall limit the right of the
Parent to pursue any claim in a separate action.

ARTICLE VIII

THE PROGRAM AGENT

SECTION 8.01 Authorization and Action.

The Purchaser hereby irrevocably appoints and authorizes the Program Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement, the Servicing Agreement and the other Program Documents to which the
Program Agent is a party as are delegated to the Program Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement or the
other Program Documents, the Program Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Purchaser; provided, however, that the Program
Agent shall not be required to take any action which exposes the Program Agent
to personal liability or which is contrary to this Agreement, the other Program
Documents or Applicable Law.

 

29



--------------------------------------------------------------------------------

SECTION 8.02 Program Agent’s Reliance, Etc.

Neither the Program Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or any of the other Program
Documents, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Program Agent: (i) may
consult with legal counsel (including counsel for any Federated Entity),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to the Purchaser and shall not be responsible to
the Purchaser for any statements, warranties or representations (whether written
or oral) made in or in connection with this Agreement or the other Program
Documents; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Program Documents on the part of any Federated Entity or
any Company or Fund or to inspect the property (including the books and records)
of any Federated Entity or any Company or Fund; (iv) shall not be responsible to
the Purchaser for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, the other Program Documents
or any other instrument or document furnished pursuant hereto or thereto; and
(v) shall incur no liability under or in respect of this Agreement or any other
Program Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 8.03 Indemnification.

The Purchaser agrees to indemnify the Program Agent (to the extent not
reimbursed by or on behalf of any Federated Entity) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Program Agent in any way
relating to or arising out of this Agreement or any other Program Document or
any action taken or omitted by the Program Agent under this Agreement or any
other Program Document; provided, that, the Purchaser shall not be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of the Program Agent. Without limitation
of the foregoing, the Purchaser agrees to reimburse the Program Agent promptly
upon demand for any out-of-pocket expenses (including counsel fees) incurred by
the Program Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) or legal advice in respect of
rights or responsibilities under this Agreement or the other Program Documents,
to the extent that the Program Agent is not reimbursed for such expenses by or
on behalf of any Federated Entity.

 

30



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 No Waiver; Rights and Remedies; Modifications in Writing.

No failure or delay on the part of the Program Agent or the Purchaser exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder or under any other Program Document. The remedies provided
for herein are cumulative and are not exclusive of any remedies that may be
available to the Program Agent and the Purchaser, at law or in equity. Without
limiting the generality of the foregoing, each of the Seller, the Transferor,
the Distributor and the Parent acknowledges and agrees that it will be
impossible to measure in money the damage to the Program Agent, the Purchaser or
any other Indemnified Party in the event of a breach of any of the covenants set
forth in Article V hereof, and that, in the event of any such breach, the
Program Agent, the Purchaser and the other Indemnified Parties may not have an
adequate remedy at Law, and each of the Seller, the Distributor and the Parent
agrees that it shall not argue, and hereby waives any defense, that there is an
adequate remedy available at Law. No amendment, modification, supplement,
termination or waiver of this Agreement shall be effective unless the same shall
be in writing and signed by the parties to this Agreement. Any waiver of any
provision of this Agreement and any consent to any departure by any party to
this Agreement from the terms of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
given. No notice to or demand on any party to this Agreement in any case shall
entitle a Federated Entity to any other or further notice or demand in similar
or other circumstances.

SECTION 9.02 Payment.

Unless otherwise provided herein, whenever any payment to be made hereunder
shall be due on a non-Business Day, such payment shall be made on the next
succeeding Business Day. All amounts owing and payable to the Purchaser, the
Program Agent or any other Indemnified Party under this Agreement shall be paid
in immediately available funds without counterclaim, setoff, deduction, defense,
abatement, suspension or deferment. All amounts payable to the Purchaser, the
Program Agent or any other Indemnified Party pursuant to Article VII,
Section 9.04 and Section 9.05 shall be paid to the Purchaser’s Remittance
Account. Each of the Seller, the Distributor and the Parent hereby agrees to pay
interest on any amounts payable by it under this Agreement, which shall not be
paid in full when due, for the period commencing on the due date thereof until,
but not including, the date the same is paid in full at the Post-Default Rate.
For purposes of calculating interest at the Post-Default Rate, any amount
received by or on behalf of the Purchaser, the Program Agent or any other
Indemnified Party after 3:00 p.m. (New York City time) shall be deemed to have
been received on the next succeeding Business Day.

 

31



--------------------------------------------------------------------------------

SECTION 9.03 Notices, Etc.

Except where telephonic instructions are expressly authorized herein to be
given, all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall be personally delivered or sent by registered, certified or express mail,
postage prepaid, or by prepaid telegram (with messenger delivery specified in
the case of a telegram), or by telecopier, or by prepaid courier service. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 9.03, notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective telecopier
numbers) indicated below:

 

If to the Purchaser:   

Citibank, N.A.

c/o Citicorp North America, Inc.

388 Greenwich Street, 19th Floor

New York, New York 10013

Attention: Mr. Joseph Diamente, B Share Servicing

Telephone No.: (212) 816-0497

Facsimile No.: (212) 816-0336

If to the Program

  Agent:

  


Citicorp North America, Inc.

U.S. Securitization

388 Greenwich Street, 19th Floor

New York, New York 10013

Attention: Mr. Joseph Diamente, B Share Servicing

Telephone No.: (212) 816-0497

Facsimile No.: (212) 816-0336

If to the Seller, the

  Transferor, the

     Distributor or the Parent:   

Federated Investors, Inc.

Federated Investors Tower

1001 Liberty Avenue

Pittsburgh, Pennsylvania 15222-3779

Attention: Mr. Raymond J. Hanley

Telephone No.: (412) 288-1920

Facsimile No.: (412) 288-7046

 

32



--------------------------------------------------------------------------------

With a copy to:

 

  

Kirkpatrick & Lockhart Preston Gates Ellis LLP

Henry W. Oliver Building

535 Smithfield Street

Pittsburgh, Pennsylvania 15222

Attention: Charles E. Harris, Esq.

Telephone No.: (412) 355-6500

Facsimile No.: (412) 355-6501

All notices, demands, consents, requests and other communications to be sent or
delivered hereunder shall be deemed to be given or become effective for all
purposes of this Agreement as follows: (a) when delivered in person, when given;
(b) when sent by mail, when received by the Person to whom it is given, unless
it is mailed by registered, certified or express mail, in which case it shall be
deemed given or effective on the earlier of the date of receipt or refusal; and
(c) when sent by telegram, telecopy or other form of rapid transmission, when
receipt of such transmission is acknowledged.

SECTION 9.04 Costs and Expenses; Indemnification.

(a) Regardless of whether or not any of the transactions contemplated hereby are
actually consummated, the Parent agrees to pay promptly on demand to the other
parties hereto (other than any other Federated Entity) (i) all reasonable costs
and expenses in connection with the preparation, review, negotiation,
reproduction, execution, delivery, administration and any modification,
amendment and waiver of this Agreement and the other Program Documents, (ii) all
costs and expenses incurred in connection with the enforcement of, or
preservation of, any rights under this Agreement and the other Program
Documents, (iii) all actuarial fees, UCC filing fees and periodic auditing
expenses in connection with the transactions contemplated by this Agreement and
the other Program Documents, and (iv) all reasonable fees and disbursements of
counsel in connection with the foregoing; provided, however, that if the
transactions contemplated hereby are not actually consummated, the Parent’s
obligations under this Section 9.04(a) shall be subject to the terms of that
certain letter from the Purchaser to the Distributor dated October 6, 2000 (the
“Mandate Letter”); provided, further, that the fees of counsel to the Purchaser
and the Program Agent incurred prior to the initial Purchase Date hereunder
shall be subject to the limitation set forth in the Mandate Letter.

(b) Indemnification. The Parent agrees to indemnify and hold harmless the
Purchaser, the Program Agent, the Collection Agent, the Master Servicer, the
Master Trusts, the Transferees and each of their respective successors and
assigns, Affiliates and the respective officers, directors, employees, trustees,
agents, advisors, and any Person controlling any of the foregoing (each, an
“Indemnified Party”) from and against any and all damages, losses, liabilities,
expenses, obligations, penalties, actions, suits, judgments and disbursements of
any kind or nature whatsoever (including the reasonable fees and disbursements
of counsel) (collectively, the “Liabilities”) that are incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (and regardless of whether or not any such
transactions are consummated) any of the transactions

 

33



--------------------------------------------------------------------------------

contemplated by the Program Documents, including without limitation, any one or
more of the following:

(i) any failure or alleged (by Persons other than the Indemnified Party) failure
by any Federated Entity to perform any of its obligations, covenants, or
agreements contained in any Program Document to which it is a party promptly and
fully;

(ii) any representation or warranty made or deemed made by any Federated Entity
contained in any Program Document or in any certificate, written statement or
report delivered by or on behalf of any such Person in connection therewith is,
or is alleged (by Persons other than the Indemnified Party) to have been, false
or misleading in any respect when made;

(iii) any failure by any Federated Entity to comply promptly and fully with any
Applicable Law or any contractual obligation binding upon it;

(iv) any proceeding by or against any Federated Entity seeking to adjudicate
such Person, bankrupt or insolvent, or seeking liquidation, winding up,
administration, reorganization, arrangement, adjustment, protection, relief, or
composition of such Person or the debts of such Person under any law relating to
bankruptcy, insolvency, liquidation, administrative, reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian, administrator, liquidator, or other similar
official for such Person or for a substantial part of such Person’s property;

(v) preparation for a defense of, any investigation, litigation or proceeding
arising out of, any of the transactions, events or circumstances described
above;

(vi) failure of any Sub-transfer Agent to remit CDSCs in respect of the Omnibus
Shares to the Transfer Agent or the failure of any Company or any Transfer Agent
to comply with any Irrevocable Payment Instruction, except, in respect of any
Company and the Transfer Agents, to the extent that such failure results from
such Company or such Transfer Agent being prevented by court order from making
such payment as a result of a bankruptcy, insolvency or similar proceeding
against such Company;

(vii) any commingling of Collections on deposit in the Collection Account or the
Demand Deposit Account with funds of any other Person (including without
limitation, with funds of any Other Purchaser), including without limitation in
conjunction with any bankruptcy or insolvency proceeding by or against any Other
Purchaser or the Other Agent which affects the Purchaser’s timely receipt of any
Collections; or

(viii) the adoption of any Company or any Fund of a Liquidation Plan other than
in connection with any insolvency or similar proceeding against such Company or
Fund;

 

34



--------------------------------------------------------------------------------

provided, however, that the Parent shall not be required to indemnify any
Indemnified Party in respect of any Liability to the extent such Liability
(A) is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly and primarily from such Indemnified
Party’s gross negligence or willful misconduct, (B) arises out of the Purchased
Receivables proving to be uncollectible (including uncollectibility resulting
from declines in the NAV of a Fund or as a result of a Complete Termination (as
defined in the Distribution Agreement and Principal Shareholder Servicer’s
Agreement relating to any Fund)), except to the extent that such
uncollectibility is attributable to what would not have occurred but for any one
or more of the events described in clauses (i) through (viii) above, or
(C) arises out of a subsequent sale or assignment of any Purchased Receivables
by any Purchaser and is not attributable to, or would not have accrued but for,
one or more of the events or circumstances described in clauses (i) through
(viii) above. Notwithstanding anything in this Section 9.04(b) to the contrary,
clause (viii) of this Section 9.04(b) shall not be taken into account for
purposes of clause (B) of the proviso set forth above in the case of Liquidation
Plans of the type covered by that clause if the adoption of such Liquidation
Plan did not arise out of, and is not attributable in whole or in part to, one
or more breaches by Federated Entities of their representations, warranties or
covenants set forth in this Agreement or the other Program Documents.

(c) Unless the Parent shall have assumed responsibility for contesting a
Liability as provided in the next sentence, the Program Agent and the Purchaser
may, but shall have no obligation to, contest, settle or compromise such
Liability. The Parent may pursue, at its sole cost and expense, such lawful
rights as are available at law to contest any Liability asserted against the
Purchaser or the Program Agent provided: (i) the Parent has assumed
responsibility for such contest and conceded in writing its responsibility to
indemnify the Program Agent and the applicable Indemnified Parties, in
accordance with this Section, for the full amount of such Liability; (ii) such
contest is conducted in a manner which does not result in a Lien on any
Receivables and, if the manner of contest does not defer the obligation to pay
the Liability, the Parent shall pay such Liability when due, subject to the
right to recover such Liability if the contest is successful, (iii) the Parent
shall have provided to the Program Agent such undertakings as the Program Agent
shall request, in form and substance satisfactory to the Program Agent whereby
the Parent agrees to hold the Program Agent and the applicable Indemnified
Parties harmless from any and all liabilities, costs and expenses which may
arise as a consequence of such contest; (iv) the Parent shall have furnished the
Program Agent with an opinion, in form and scope reasonably satisfactory to the
Program Agent that there is a meritorious basis for such contest; (v) the
contest of such Liability may be conducted in a manner which does not affect the
liability of the applicable Indemnified Parties, for any liability not
indemnified by the Parent; (vi) the contest of such Liability can be separated
from any contest of any other liability in respect of which the Parent has not
indemnified the applicable Indemnified Parties, without prejudicing the
Indemnified Party’s ability to deal with or otherwise contest such other
liability; and (vii) the Program Agent and the applicable Indemnified Parties
have not waived their right to indemnification by the Parent in respect of such
Liability. The Parent shall keep the Program Agent fully advised on a current
basis concerning any such contest, and, without limiting the foregoing: (x) the
Parent shall give the Program Agent reasonable notice of and a reasonable
opportunity to be present in person or by counsel at any proceeding in
connection therewith; (y) the Parent shall give the Program Agent notice of any
proposed filings or papers to be served or filed by the Parent in connection
with any such proceedings and a reasonable opportunity to comment upon them; and
(z) the Parent shall promptly supply the Program Agent with copies of

 

35



--------------------------------------------------------------------------------

any filings or papers served upon the Parent in connection with such
proceedings; it being understood that the applicable Indemnified Parties shall
bear their own costs incurred in connection with any participation by such
Indemnified Parties or their respective counsel in the contest as contemplated
by this sentence.

(d) Without prejudice to the survival of any other agreement of the Parent
hereunder, the agreement and obligations of the Parent contained in this
Section 9.04 and of the Parent in Article VII shall survive the termination of
this Agreement.

SECTION 9.05 Taxes.

(a) Any and all payments by any Federated Entity, any Transfer Agent, any
Sub-transfer Agent, any Company or any Fund under this Agreement, any
Irrevocable Payment Instruction or any other Program Document shall be made free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, taxes imposed on the recipient’s income, and
franchise taxes imposed on the recipient, by (i) the United States federal
government, (ii) the jurisdiction under the laws of which the recipient is
organized or any political subdivision thereof, (iii) the jurisdiction in which
is located the principal executive office of the recipient or any political
subdivision thereof or (iv) any other jurisdiction which asserts the authority
to impose such tax on the basis of contacts the recipient maintains with such
jurisdiction other than the contacts arising out of the transactions
contemplated hereby (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If any Federated Entity, any Transfer Agent, any Sub-transfer Agent, any Company
or any Fund shall be required by Applicable Law to deduct any Taxes from or in
respect of any sum payable hereunder or under any other Program Document,
(i) the sum payable hereunder or thereunder shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 9.05) the recipient
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Federated Entity, Transfer Agent, Sub-transfer
Agent, Company or Fund shall make such deductions, and (iii) such Federated
Entity, Transfer Agent, Sub-transfer Agent, Company or Fund shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.

(b) In addition, the Parent agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any transfer of Receivables in connection with the
Program Documents or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Program Document
(hereinafter referred to as “Other Taxes”).

(c) The Parent will indemnify the Program Agent and the Purchaser for the full
amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 9.05) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted, so long as there is a reasonable basis for the assertion of such Taxes
or Other Taxes. This indemnification shall be made within thirty (30) days from
the date the Program Agent or the Purchaser makes written demand therefor to the

 

36



--------------------------------------------------------------------------------

Parent. The Purchaser and the Program Agent shall endeavor to avoid or reduce
any Taxes or Other Taxes subject to the foregoing indemnity; provided that they
shall not be required to take any action which, in their sole judgment, may
subject them to any adverse effect.

(d) Within thirty (30) days after the date of any payment of Taxes, the Parent
will furnish to the Purchaser and the Program Agent the original or a certified
copy of a receipt evidencing payment thereof.

(e) In the event the Parent shall pay a Tax or Other Tax pursuant to this
Section 9.05 and all or a portion of such Tax or Other Tax previously paid by
the Parent is later refunded by the applicable taxing Authority the recipient of
such refund shall pay to the Parent, the portion of such refund which relates to
the amount previously paid by the Parent.

(f) Unless the Parent shall have assumed responsibility for contesting a Tax or
Other Tax described in paragraph (c) of this Section 9.05 as provided in the
next sentence, the Program Agent and the Purchaser may, but shall have no
obligation to, contest, settle or compromise such Tax or Other Tax. The Parent
may pursue, at its sole cost and expense, such lawful rights as are available at
law to contest any Tax or Other Tax asserted against the Purchaser or the
Program Agent provided: (i) the Parent has assumed responsibility for such
contest and conceded in writing its responsibility to indemnify the Purchaser or
the Program Agent, as the case may be, in accordance with this Section, for the
full amount of such Tax or Other Tax; (ii) such contest is conducted in a manner
which does not result in a Lien on the Receivables and, if the manner of contest
does not defer the obligation to pay the Tax or Other Tax, the Parent shall pay
such Tax or Other Tax when due, subject to the right to recover such Tax or
Other Tax if the contest is successful, (iii) to the extent not covered by
Section 9.04(b), the Parent shall have provided to the Purchaser or the Program
Agent, as the case may be, such undertaking as such Purchaser or the Program
Agent, as the case may be, shall request, in form and substance satisfactory to
the Purchaser, or the Program Agent, as the case may be, whereby the Parent
agrees to hold the Purchaser or the Program Agent, as the case may be, harmless
from any and all liabilities, costs and expenses which may arise as a
consequence of such contest; (iv) the Parent shall have furnished the Purchaser
or the Program Agent, as the case may be, with an opinion in form and scope
reasonably satisfactory to the Purchaser or the Program Agent, as the case may
be, of counsel reasonably satisfactory to the Purchaser or the Program Agent, as
the case may be, that there is a meritorious basis for such contest; (v) the
contest of such Tax or Other Tax may be conducted in a manner which does not
affect the liability of the Purchaser or the Program Agent, as the case may be,
for any tax not indemnified by the Parent; (vi) the contest of such Tax or Other
Tax can be separated from any contest of any other tax in respect of which the
Parent has not indemnified the Purchaser or the Program Agent, as the case may
be, without prejudicing the Purchaser’s or the Program Agent’s, as the case may
be, ability to deal with or otherwise contest such other liability; and
(vii) the Purchaser or the Program Agent, as the case may be, has not waived its
right to indemnification by the Parent in respect of such Tax or Other Tax. The
Parent shall keep the Purchaser or the Program Agent, as the case may be, fully
advised on a current basis concerning any such contest, and, without limiting
the foregoing: (a) the Parent shall give the Purchaser or the Program Agent, as
the case may be, reasonable notice of and a reasonable opportunity to be present
in person or by counsel at any proceeding in connection therewith; (b) the
Parent shall give the Purchaser or the Program Agent, as the case may be, notice
of any proposed filings or papers to be served or filed by the Parent in
connection

 

37



--------------------------------------------------------------------------------

with any such proceedings and a reasonable opportunity to comment upon them; and
(c) the Parent shall promptly supply the Purchaser or the Program Agent, as the
case may be, with copies of any filings or papers served upon the Parent in
connection with such proceedings; it being understood that the Purchaser or the
Program Agent, as the case may be, shall bear its own costs incurred in
connection with any participation by the Purchaser or the Program Agent, as the
case may be, or its counsel in the contest as contemplated by this sentence.

(g) Without prejudice to the survival of any other agreement of the Parent
hereunder, the agreements and obligations of the Parent contained in this
Section 9.05 shall survive the termination of this Agreement.

Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreement and obligations of the Seller contained in this
Section 9.05 shall survive the termination of this Agreement.

SECTION 9.06 Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.

SECTION 9.07 Binding Effect; Assignment.

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. No Federated Entity shall
assign its rights or obligations hereunder or in connection herewith or any
interest herein or in any other Program Document (including without limitation
the Distribution Agreements and Principal Shareholder Servicer’s Agreement)
(voluntarily, or by operation of law or otherwise) without the Program Agent’s
and the Purchaser’s prior written consent (which consent shall not be
unreasonably withheld), provided, however, that its obligations hereunder may be
assigned in connection with any transfer permitted by Section 5.02(i). This
Agreement and the Program Agent’s and the Purchaser’s rights herein (including
without limitation in respect of the Purchased Receivables and the Ancillary
Rights with respect thereto) shall be assignable, in whole or in part, by the
Purchaser and the Program Agent and their respective successors and assigns. The
Purchaser shall not assign its obligations under Sections 2.01 and 2.02 of this
Agreement without the prior written consent of the Seller (which consent shall
not be unreasonably withheld or delayed). Each of the Seller, the Transferor,
the Distributor and the Parent hereby consents to the Purchaser and the Program
Agent entering into the Take-out Transactions; provided, however, that in
connection with any proposed Take-out Transaction, prior to distributing to
potential offerees any offering materials which contain information concerning
the Seller or any of its Affiliates, the Purchaser shall give the Seller a
reasonable opportunity to review and comment upon such information for the
purpose of preventing the inclusion of Proprietary Information in such offering
materials. The Seller agrees to relay the good faith comments, if any, of the
Seller or any of its Affiliates as soon as practical after receipt of such
information (but in any event within five (5) Business Days of such receipt).
Unless the Program Agent reasonably determines that disclosure is required in
order to comply with Law applicable to such Take-out Transaction, the Purchaser
shall not make any disclosure of Proprietary Information, the release of which
would have a material adverse consequence to the Seller or any of its
Affiliates.

 

38



--------------------------------------------------------------------------------

SECTION 9.08 Governing Law.

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE
OF NEW YORK AND FOR ALL PURPOSES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SAID STATE.

SECTION 9.09 Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

SECTION 9.10 Confidentiality.

(a) Each of the Seller, the Distributor and the Parent agrees that it shall and
shall cause each of its respective Affiliates (i) to keep this Agreement, the
Servicing Agreement, the Collection Agency Agreement, the Purchase Rate Letter,
the Investor Reports, the Monthly Collection Determination Date Statements, the
proposal relating to the structure of the facility contemplated by this
Agreement (the “Facility”), any analyses, computer models, information or
document prepared by the Program Agent, the Purchaser or any of their respective
Affiliates in connection with the Facility, the Program Agent’s, the Purchaser’s
and their respective Affiliate’s written reports to the Seller, the Distributor,
the Parent, any Company, any Fund or any of their respective Affiliates and any
related written information (collectively, the “Product Information”)
confidential and to disclose Product Information (i) only to its officers,
employees, agents, accountants, legal counsel and other representatives and the
Board of Trustees of the Funds (collectively, the “Federated Representatives”)
in connection with the negotiation, completion, approval and administration of
the Facility; (ii) to use the Product Information only in connection with the
Facility and not for any other purpose; and (iii) to cause the Federated
Representatives to comply with the provisions of this Section 9.10(a); provided,
however, that Product Information may be disclosed by the Seller, the
Distributor or the Parent to the extent required by the Applicable Law or by any
Authority, it being understood that any such disclosure or filing shall not
relieve the Seller, the Distributor or the Parent of any of its obligations
under this Section 9.10(a). Each of the Seller, the Distributor and the Parent
agree that if any Product Information is required by Applicable Law to be
included by it in any filing with the SEC or any other Authority it shall, in
consultation with the Program Agent, use its reasonable best efforts to
“black-out” all information which is not necessary under Applicable Law to be
included in such filing which the Program Agent deems is of a sensitive nature
and in no event shall the Purchase Price be disclosed in any such filing.

(b) Unless otherwise required by Applicable Law or by any Authority, the
Purchaser and the Program Agent agree to maintain the confidentiality of the
Proprietary Information; provided, that, such Proprietary Information may be
disclosed to: (i) assignees,

 

39



--------------------------------------------------------------------------------

participants and potential assignees and participants of the Purchaser, the
Program Agent and the Master Trusts; (ii) third parties to the extent such
disclosure is consented to in writing by all parties to this Agreement (which
consent shall not be unreasonably withheld) and such disclosure is made pursuant
to a written confidentiality agreement in form and substance substantially
identical to this Section 9.10(b); (iii) the officers, partners, directors,
employees, legal counsel and auditors of the Purchaser, the Program Agent and
the Master Trusts; (iv) any rating agency and as the Program Agent or the
Purchaser otherwise may deem necessary or appropriate in connection with any
Take-out Transaction. As used herein the term “Proprietary Information” means
information provided to the Purchaser and the Program Agent pursuant to this
Agreement or the Servicing Agreement regarding the Seller, the Distributor, the
Parent or their respective Affiliate’s strategic plans, operations, financial
condition, history, business or marketing, but only to the extent such
information has not become generally known or available to the public.

(c) Notwithstanding anything in this Section 9.10 to the contrary, each party to
this Agreement and each of its officers, directors, partners, employees, legal
counsel and auditors may disclose to any and all Persons, without limitation of
any kind, the U.S. tax treatment and U.S. tax structure of the facility
contemplated by the Program Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to it, relating to such U.S.
tax treatment and U.S. tax structure.

SECTION 9.11 Intent of Agreement.

It is the intention of this Agreement that each purchase of Receivables
hereunder shall convey to the Purchaser an undivided 100% ownership interest in
such Receivables and the Ancillary Rights and Collections in respect thereto on
the Purchase Date therefor and that such transactions shall constitute a True
Sale and not a secured loan. If, notwithstanding such intention, any conveyance
of Receivables from the Seller to the Purchaser shall ever be recharacterized as
a secured loan and not a sale, it is the intention of this Agreement that this
Agreement shall constitute a security agreement under Applicable Law, and that
the Seller shall be deemed to have granted to the Purchaser a duly perfected
first priority security interest in all of the Seller’s right, title and
interest in, to and under the Purchased Receivables (together with the Proceeds
in respect thereof) free and clear of any Adverse Claim in order to secure
payment and performance of the obligations of the Federated Entities under the
Program Documents.

SECTION 9.12 Liabilities to any Fund or any Company.

No obligation or liability to any Fund, any Company, to any shareholder of any
Fund or to any Person contracting with any Fund or any Company is intended to be
assumed by the Program Agent, the Purchaser or any Indemnified Party under or as
a result of this Agreement or the other Program Documents and the transactions
contemplated hereby and thereby and, to the maximum extent permitted under
provisions of Law, the Program Agent and the Purchaser expressly disclaim any
such assumption.

 

40



--------------------------------------------------------------------------------

SECTION 9.13 Entire Agreement.

The Program Documents taken as a whole incorporate the entire agreement between
the parties thereto concerning the subject matter thereof. The Program Documents
supersede any prior agreements among the parties relating to the subject matter
thereof.

SECTION 9.14 Assignee Rights; Take-out Transactions; Etc.

Each of the Seller, the Transferor, the Distributor and the Parent acknowledges
and agrees that any Person who purchases or otherwise acquires any interest in
any Purchased Receivables (or the right to receive any Collections with respect
thereto in a Take-out Transaction) (each such Person, a “Transferee”), (and in
the case of indemnitees, their respective Affiliates and their officers,
directors, employees and agents) shall each, to the extent of such Transferee’s
interest, be a beneficiary of the representations, warranties, indemnities,
covenants, agreements and undertakings of the Seller, the Transferor, the
Distributor and the Parent under this Agreement and the other Program Documents;
provided, however, that such rights of the Transferees in a Take-out Transaction
may be enforced on behalf of such Transferees only by the Master Servicer for
the related Master Trust. Each of the Seller, the Transferor, the Distributor
and the Parent shall execute and deliver such instruments and documents and
shall take all such actions as the Program Agent, the Purchaser or any Master
Trust shall reasonably deem necessary in order to confer upon any such
Transferee the rights and privileges in and to the Purchased Receivables and the
Ancillary Rights and Collections with respect thereto to which such Transferee
has an interest and under the Program Documents to the extent of such transfer
and assignment. Without limiting the foregoing, if any Program Document is
amended, waived or modified and the Program Agent has not in connection with
such amendment, waiver or modification required that a new True Sale opinion be
delivered in connection therewith, and subsequent to the effective date of such
amendment, modification or waiver the Program Agent has notified the Seller, the
Transferor, the Distributor or the Parent that S&P, Moody’s or any other
nationally recognized rating agency has requested that the Program Agent obtain
a new True Sale opinion, each of the Seller, the Transferor, the Distributor and
the Parent agrees to, as promptly as possible (and in any event within thirty
(30) days after receipt of such notice) use its best efforts to cause its
outside counsel to deliver a new True Sale opinion to the Purchaser and the
Program Agent, which is in form, scope and substance reasonably satisfactory to
the Program Agent. In addition, the Seller acknowledges and agrees that unless
waived in writing by the Program Agent the effectiveness of any extension of the
Termination Date is conditioned upon the Seller and the Distributor delivering
to the Purchaser and the Program Agent a True Sale opinion dated on or about the
effective date of such extension, in form, scope and substance reasonably
satisfactory to the Program Agent; provided, however, that the delivery of such
new True Sale opinion shall not be required as a condition to any such extension
if such extension does not extend the then current Termination Date for a period
which is more than two (2) months (a “Temporary Extension”) and all such
consecutive Temporary Extensions do not extend the Termination Date by periods
which aggregate more than four (4) months. Notwithstanding anything in this
Section 9.14 to the contrary, no Transferee shall be deemed to have assumed any
of the obligations or liabilities of the Seller, the Transferor, the Distributor
or the Parent under this Agreement or any other Program Document.

 

41



--------------------------------------------------------------------------------

Subject to the other requirements set forth in Section 9.07, the Program Agent
agrees that any written offering memorandum or circular used in connection with
any Take-out Transaction involving Purchased Receivables which contains
information concerning the Seller, the Transferor, the Distributor or the Parent
shall (i) incorporate language substantially in the form of Schedule IV hereto,
and (ii) provide that the securities which are the subject of such Take-out
Transaction will be offered only to institutional accredited investors (as
defined in Rule 501(a) under the Securities Act), to a qualified institutional
buyer within the meaning of Rule 144A under the Securities Act and/or to any
Person in a transaction exempt from registration under the Securities Act.

SECTION 9.15 Survival.

Each of the representations, warranties, covenants, indemnities and other
agreements of the parties contained or reaffirmed in this Agreement: (i) shall
survive the execution and delivery of this Agreement and the purchase of and
payment for the Purchased Receivables relating to each Fund and (ii) shall
remain and continue in full force and effect without regard to any waiver,
modification, extension, renewal, consolidation, amendment or restatement of any
term or provision.

SECTION 9.16 Continuing Obligations.

Notwithstanding any other provision of this Agreement or the other Program
Documents, to the extent that any obligation of the Federated Entities under,
pursuant to and in connection with the Purchased Receivables remains unperformed
or executory, the Federated Entities shall be obligated to perform such
obligation to the same extent as if the purchase and sale contemplated hereby
had not taken place, and the Purchaser and the Program Agent shall not be
required or obligated in any manner to perform or fulfill any of the obligations
of the Federated Entities under, pursuant to or in connection with any Purchased
Receivables.

SECTION 9.17 Undertakings of the Parties.

Each of the Program Agent and the Purchaser agree that if the Distributor is
replaced as principal distributor for any Fund, any Advisor is replaced as
investment advisor for any Fund or the investment advisor for any proposed
Additional Fund is not an Advisor hereunder, they shall at the request of the
Seller consider in good faith entering into mutually satisfactory amendments to
the Program Documents so as to permit Receivables to continue to be purchased
hereunder.

It being understood that the Purchaser and the Program Agent shall not be
obligated to consent to any such amendment and that the decision to consent to
any such amendment will be subject to their due diligence review of any such
successor or additional party.

SECTION 9.18 Limited Liability.

None of the Federated Entities (other than the Parent), nor any shareholder,
officers or agents of any thereof, shall be liable hereunder or under the other
Program Documents for the obligations of the Seller, and, subject to Article VII
hereof with respect to the Parent, the

 

42



--------------------------------------------------------------------------------

other parties hereto and thereto shall look solely to the assets of the Seller
for the payment of any claim hereunder or thereunder for the performance of the
obligations of the Seller, except to the extent expressly set forth herein or in
any other Program Document.

SECTION 9.19 No Proceedings.

Each party hereto agrees that it will not institute against the Seller, or join
any other Person in instituting against Seller, any insolvency proceeding of the
type described in Section 6.01(e) so long as there shall not have elapsed one
(1) year and one (1) day since any Share relating to a Purchased Receivable
shall be outstanding. The foregoing shall not limit the right of any party
hereto to file any claim in or otherwise take any action in any insolvency
proceeding that was instituted against Seller by any other Person.

SECTION 9.20 Prior Purchase Agreement.

The parties hereto acknowledge that the Termination Date (as defined in the
Prior Purchase Agreement) has occurred with respect to the Prior Purchase
Agreement. For the avoidance of doubt, the parties hereto acknowledge and agree
that the Prior Purchase Agreement shall govern the sale of each Purchased
Receivable (as defined in the Prior Purchase Agreement) attributable (directly
and indirectly through the impact thereof on the attribution of Free Shares) to
Commission Shares with a Date of Original Issuance on or prior to February 28,
2007, and this Agreement shall govern the sale of each Purchased Receivable (as
defined herein)attributable (directly and indirectly through the impact thereof
on the attribution of Free Shares) to Commission Shares with a Date of Original
Issuance on or after March 1, 2007.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CITIBANK, N.A.,   as Purchaser By:  

/s/ Jean M. Diaz

Name:   Jean M. Diaz Title:   Vice President CITICORP NORTH AMERICA, INC.,   as
Program Agent By:  

/s/ Jean M. Diaz

Name:   Jean M. Diaz Title:   Vice President
FEDERATED INVESTORS MANAGEMENT COMPANY,   as Transferor By:  

/s/ Raymond J. Hanley

Name:   Raymond J. Hanley Title:   President FEDERATED SECURITIES CORP.,
  as Distributor, Principal Shareholder Servicer and Servicer By:  

/s/ Raymond J. Hanley

Name:   Raymond J. Hanley Title:   Vice President FEDERATED FUNDING 1997-1,
INC.,   as Seller By:  

/s/ Raymond J. Hanley

Name:   Raymond J. Hanley Title:   Vice President FEDERATED INVESTORS, INC.,
  as Parent By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Vice President



--------------------------------------------------------------------------------

Appendix A

to

Purchase and Sale

Agreement

DEFINITIONS LIST

The following terms have the respective meanings set forth below for all
purposes of the Purchase Agreement, the Servicing Agreement, the Collection
Agency Agreement and the exhibits and schedules thereto and the definitions of
such terms are equally applicable both to the singular and plural forms of such
terms.

“Activity Report” shall have the meaning assigned to such term in
Section 3.01(a) of the Servicing Agreement.

“Actual Knowledge” means, (i) as it applies to any natural Person, actual
knowledge of such Person, (ii) as it applies to any Person which is a corporate
entity or business trust, the actual knowledge of a Responsible Officer of such
Person, and (iii) as it applies to any Person which is a trust entity, the
actual knowledge of such trustee determined with reference to both clauses
(i) and (ii) of this definition.

“Addendum” means the addendum substantially in the form of Exhibit H to the
Purchase Agreement, executed by the Seller, the Distributor, the Parent, the
Purchaser and the Program Agent.

“Addition Effective Date” shall have the meaning assigned to such term in
Section 2.03 to the Purchase Agreement.

“Additional Fund” means any additional Portfolio of an existing Company or of an
Investment Company which does not currently constitute a “Company”:

(i) which shall have in full force and effect a distribution plan, investment
advisory agreement, distribution agreement, principal shareholder servicer’s
agreement and shareholder servicer’s agreement, the terms of which are either
substantially identical to the Distribution Plans, Advisory Agreements,
Distribution Agreements, Principal Shareholder Servicer’s Agreements and
Shareholder Servicer’s Agreements in effect on the date of the Purchase
Agreement or are in form, scope and substance reasonably satisfactory to the
Program Agent;

(ii) with respect to which the Distributor shall act as the principal
distributor and principal shareholder servicer, the Shareholder Servicer shall
act as shareholder servicer and an Advisor shall act as investment adviser;

(iii) the fundamental investment objectives of which shall be in compliance with
all Applicable Law and shall be substantially comparable to the Fundamental
Investment Objectives in respect of Shares of any Fund, including without
limitation in respect of the risks associated with such fundamental investment
objectives, and to the extent not substantially comparable, which shall be
reasonably satisfactory to the Program Agent;



--------------------------------------------------------------------------------

(iv) with respect to which the Distributor shall be entitled to receive Asset
Based Sales Charges, Shareholder Servicing Fees and CDSCs on terms which are
either identical to the arrangements for the Funds in effect on the date of the
Purchase Agreement or are reasonably satisfactory to the Program Agent;

(v) as to which there exists no understanding between any Federated Entity on
the one hand and such Additional Fund or the board of trustees or directors
thereof on the other hand, which if implemented would cause such Additional Fund
to fail to meet any of the above requirements or would cause the Receivables
relating to such Fund to fail to qualify as Eligible Receivables; and

(vi) the Receivables relating thereto will be conveyed to the Transferor by the
Distributor under and in accordance with the Distributor’s Transfer Agreement
and by the Transferor to the Seller under and in accordance with the Transfer
Agreement.

“Adverse Claim” means any Lien of any Person, other than any Lien of or any Lien
created by the Purchaser, the Program Agent, any Master Trust or any of their
respective successors or assigns.

“Advisor” means each of Passport Research, Ltd., Federated Global Investment
Management Corp. and Federated Investment Management Company in their capacities
as investment advisors and managers of the companies included in the Program,
and any other Federated Entity which is a permitted successor or assignee of any
of them in such capacities.

“Advisory Agreement” means with respect to any Fund, the investment advisory
agreement between the applicable Advisor and such Fund (or if such Fund
constitutes a Portfolio, the related Company in respect of such Fund) and any
replacement agreement as may be adopted in the future, pursuant to which such
Advisor may receive advisory or management fees relating to such Fund.

“Affiliate” of a referenced Person means (a) another Person controlling,
controlled by or under common control with such referenced Person, (b) any other
Person beneficially owning or controlling ten percent (10%) or more of the
outstanding voting securities or rights of or the interest in the capital,
distributions or profits of the referenced Person, or (c) any officer (exclusive
of a “ministerial officer” with no authority to bind a Person) or director of,
or partner in, the referenced Person; provided, however, that with respect to
the Seller, the Distributor, the Transferor or the Parent, the term “Affiliate”
shall not include any Fund, any Company. The terms “control,” “controlling,”
“controlled” and the like shall mean the direct or indirect possession of the
power to direct or cause the direction of the management or policies of a Person
or the disposition of its assets or properties, whether through ownership, by
contract, arrangement or understanding, or otherwise.

 

2



--------------------------------------------------------------------------------

“Allocation Procedures” means the procedures set forth as Schedule X to the
Collection Agency Agreement.

“Amendment Agreement” means that certain Amendment Agreement dated as of the
date hereof among the parties to the Collection Agency Agreement and the
Servicing Agreement amending each such document to include a reference to the
Purchase Agreement.

“Amortized Maximum Aggregate Sales Charge Allowable” means with respect to the
Receivables relating to any Shares of any Fund as of any date of determination,
(i) an amount equal to the Maximum Aggregate Sales Charge Allowable payable in
respect of such Receivables, minus (ii) the aggregate amounts previously paid by
such Fund (or if such Fund constitutes a Portfolio, by the related Company in
respect of such Fund) and the holders of such Shares relating thereto.

“Ancillary Rights” means all of the Seller’s, the Transferor’s and the
Distributor’s rights, remedies, title and interests in, to and under (i) the
Distributor’s Transfer Agreement, the Transferor’s Transfer Agreement and the
other Program Documents (to the extent of representations, warranties, covenants
and other rights and remedies thereunder with respect to the Purchased
Receivables), including the right to receive payments pursuant thereto, (ii) all
UCC financing statements covering any of the foregoing, (iii) all proceeds
thereof, and (iv) all other rights the Seller, the Transferor or the
Distributor, as the case may be, may have in respect of the foregoing under
Applicable Law, in each case as they relate to the Purchased Receivables.

“Applicable Law” means any Law of any Authority, whether domestic or foreign,
including, without limitation, all federal and state banking or securities laws,
to which the Person in question is subject or by which it or any of its property
is bound.

“Asset Based Sales Charges” means the fees payable by a Fund (or if such Fund
constitutes a Portfolio by the related Company in respect of such Fund) pursuant
to the related Distribution Plan and Distribution Agreement in consideration of
the distribution of its Shares, excluding the Shareholder Servicing Fee.

“Authority” means any governmental or quasi-governmental authority (including
the NASD, the stock exchanges and the SEC), whether executive, legislative,
judicial, administrative or other, or any combination thereof, including,
without limitation, any federal, state, local government or governmental or
quasi-governmental agency, arbitrator, board, body, branch, bureau, commission,
corporation, court, department, instrumentality or other political unit or
subdivision or other entity of any of the foregoing, whether domestic or
foreign.

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time or any similar legislation of the United States enacted in
substitution or replacement thereof.

“Bankruptcy Remote Covenants” means the covenants set forth in Schedule V
hereto.

“Bankruptcy Remote Entity” means a special purpose entity formed under the laws
of one of the states of the United States or the District of Columbia which is
organized and

 

3



--------------------------------------------------------------------------------

operated in a manner designed to insulate it from the risk of becoming the
subject of reorganization or liquidation under the Bankruptcy Code and that
satisfies substantially all of the published criteria of S&P relating to special
purpose, bankruptcy remote entities.

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time which rate per annum shall at all times be equal to the higher
of: (a) the Prime Rate; and (b) 1/2 of one percent per annum above the Federal
Funds Rate.

“Board of Trustees” shall mean (i) in respect of any Fund relating to a Company
that constitutes a trust, the board of trustees of such Fund, and (ii) in
respect of any Fund relating to a Company that constitutes a corporation or
limited liability company, the board of directors of such Fund.

“Business Day” means any day on which banks are not authorized or required to
close in New York City or Pittsburgh, Pennsylvania.

“Calculation Date” means the last day of each calendar month.

“CDSC” means with respect to any Fund, the contingent deferred sales charges, or
other similar charges howsoever denominated, payable, either directly or by
withholding from the proceeds of the redemption, cancellation or repurchase of
the Shares of such Fund, by the shareholders of such Fund, on any redemption,
cancellation or repurchase of Shares relating to such Fund in the percentages of
NAV specified in the Prospectus relating to such Fund.

“Citibank” means Citibank, N.A.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder.

“Collection Account” shall have the meaning assigned to the term “Program
Collection Account” in Section 4.01 of the Collection Agency Agreement.

“Collection Agency Agreement” means the Amended and Restated Federated Investors
Program Funding and Collection Agency Agreement, dated as of December 21, 2000
among the Purchaser, the Program Agent, the Seller, the Transferor, the
Distributor, the Collection Agent, the Other Agent and the Other Purchasers, as
amended by the Amendment Agreement and as the same may from time to time be
further amended, supplemented, waived or modified.

“Collection Agent” means Deutsche Bank Trust Company Americas, as collection
agent under the Collection Agency Agreement, together with its permitted
successors and assigns.

“Collections” means (i) all amounts paid or payable by each Fund (or in respect
of each Fund which constitutes a Portfolio, by each Company in respect of each
related Fund) in respect of the Purchased Receivables relating to such Fund and
by each shareholder of such Fund in respect of the Purchased Receivables
relating to such Fund (including all CDSCs in respect of Purchased Receivables
payable by such shareholders and withheld from redemption proceeds payable to
such shareholders by such Fund); (ii) all FOF Collections in respect of
Purchased Receivables, and (iii) all Proceeds of the foregoing.

 

4



--------------------------------------------------------------------------------

“Commission Share” means, in respect of any Fund, each Share of such Fund which
is issued under circumstances which would normally give rise to an obligation of
the holder of such Share to pay a CDSC upon redemption of such Share, including
any Share of such Fund issued in connection with a Permitted Free Exchange, and
any such Share shall not cease to be a Commission Share prior to the redemption
(including a redemption in connection with a Permitted Free Exchange) or
conversion even though the obligation to pay the CDSC shall have expired or
conditions for waivers thereof shall exist.

“Company” means each of the Investment Companies specified on Schedule I to the
Purchase Agreement under the heading “Companies,” which maintain one or more
Portfolios which constitute Funds, as the same may be supplemented pursuant to
Section 2.03 to the Purchase Agreement.

“Conduct Rules” means the Conduct Rules of the NASD, as amended, and the rules,
regulations and interpretations (including examples and explanations) of the
NASD in respect thereto, as the same may from time to time be amended or
modified.

“Control” shall have the meaning assigned to such term in Section 2(a)(9) of the
Investment Company Act.

“Conversion Feature” means with respect to any Share of any Fund, a mandatory or
elective provision (including, without limitation, a provision which permits or
requires such Share to be converted into a share of a different class) which may
result in a reduction or termination of any amount owing from such Fund (or the
related Company in respect of such Fund) or the shareholder in respect of the
Receivables relating to such Share (or the Share obtained by virtue of the
conversion of such Share) at some point in the future.

“Corporate Trust Office” shall mean the principal office of Deutsche Bank Trust
Company Americas at which, at any particular time, its corporate trust business
shall be administered, which office at the date of the execution of the Program
Documents is located at [Four Albany Street, New York, New York 10006,
Attention: Corporate Trust and Agency Group-Structured Finance] or at any other
time at such other address as Deutsche Bank Trust Company Americas may designate
from time to time.

“Date of Original Issuance” means in respect of any Commission Share, the date
with reference to which the amount of the CDSC payable on redemption thereof, if
any, is computed.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
(iv) all obligations of such Person as lessee under leases or other agreements
which have been or should be included in determining total liabilities in
accordance with GAAP, and (v) all Secured or Guaranteed Debt.

 

5



--------------------------------------------------------------------------------

“Demand Deposit Account” shall have the meaning assigned to the term Program
Demand Deposit Account in Section 4.01 of the Collection Agency Agreement.

“Deposited Funds” means all funds at any time and from time to time on deposit
in or otherwise to the credit of the Collection Account.

“Distribution Agreement” means with respect to any Shares of any Fund, the
agreement between the Distributor and such Fund (or with respect to any Fund
which constitutes a Portfolio, the related Company in respect of such Fund) in
respect of such Shares of such Fund and any replacement agreement as may be
adopted in the future, pursuant to which the Distributor has been appointed the
principal underwriter in respect of such Fund.

“Distribution Plan” means with respect to any Shares of any Fund, the
distribution plan of the related Fund (or with respect to any Fund which
constitutes a Portfolio, the related Company in respect of such Fund) in respect
thereto, pursuant to which such Shares of such Fund are distributed, and any
replacement plan as may be adopted in the future.

“Distributor” means Federated Securities Corp., together with its permitted
successors and assigns.

“Distributor’s Transfer Agreement” means the Distributor’s Transfer Agreement
dated as of March 1, 2007 between the Distributor and the Transferor, as the
same may be amended, supplemented, waived or modified as permitted by this
Agreement.

“Dollars” and “$” mean lawful money of the United States of America.

“Eligible Receivable” means a Receivable: (a) which represents an obligation of
a United States Person which is not an Authority; provided, that, the fact that
holder of not more than ten percent (10%) of the outstanding Shares (other than
Omnibus Shares) of all Funds does not meet such condition will not in itself
cause such Receivables to not constitute an Eligible Receivable; (b) which
constitutes an “account” or “general intangible,” as such terms are defined in
the UCC of all jurisdictions the laws of which are applicable for determining
whether the interests created by the Program Documents are perfected; (c) which
is denominated and payable in Dollars; (d) which constitutes a legal, valid and
binding contractual obligation of the obligor thereof which is fully vested, not
executory and is not subject to a dispute, offset, counterclaim, defense or
Adverse Claim whatsoever, (e) in respect of the related Shares, each of the
conditions set forth in the Principal Shareholder Servicer’s Agreement and
Shareholder Servicer’s Agreement which are necessary so that the Principal
Shareholder Servicer’s entitlement to the Shareholder Servicing Fee in respect
of the related Shares is deemed to be fully earned as of the issuance thereof
and to render the applicable Fund’s obligation to pay the Shareholder Servicing
Fee in respect thereof absolute and unconditional and so that it shall not be
subject to dispute, offset, counterclaim or any defense whatsoever (except in
connection with a Complete Termination, as defined in the Principal Shareholder
Servicer’s Agreement) have been met; (f) which does not contravene any
Applicable Law; (g) with respect to which the related Share does not have a
Conversion Feature other than a Permitted Conversion Feature or a Redemption
Feature other than a Permitted Redemption Feature; (h) which, in respect of
Asset Based Sales Charges, requires the payment thereof at the Maximum Sales
Charge Allowable; (i) which, in

 

6



--------------------------------------------------------------------------------

respect of CDSCs, requires the payment thereof at the rate set forth on
Schedule II to the Purchase Agreement; (j) which, in respect of Shareholder
Servicing Fees, requires the payment thereof at the Maximum Service Fee
Allowable; and (k) which is freely transferable.

“E-Mail Investor Report” shall have the meaning specified in Section 3.01(b) of
the Servicing Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect on the date
of this Agreement and, as of the relevant date, any subsequent provisions of
ERISA, amendatory thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which a Person is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in section 414(m) or (o) of the Code of which such Person is a member.

“Event of Termination” shall have the meaning specified in Section 6.01 to the
Purchase Agreement.

“Excel Spreadsheet” shall have the meaning assigned to such term in the
Collection Agency Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations of the SEC thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.

“Exchange Share” means, in respect of any Fund, Shares of such Fund that were
issued in a Permitted Free Exchange of Shares of any other Fund.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Citibank from three Federal funds brokers of recognized
standing selected by it.

“Federated Entity” means each of the Parent, the Seller, the Transferor, the
Distributor (as Distributor, Principal Shareholder Servicer and Servicer), the
Shareholder Servicer, each Advisor and each Transfer Agent and each Sub-transfer
Agent which is an Affiliate of any thereof.

 

7



--------------------------------------------------------------------------------

“FOF Collections” means in respect of any Fund, all servicing fees received by
the Principal Shareholder Servicer which reduce the Shareholder Servicing Fee
payable by such Fund in accordance with Section 2 of Exhibit 1 to the Principal
Shareholder Servicer’s Agreement.

“FOF Funds” means a Fund acting as a fund-of-funds.

“Free Redemptions” means a redemption, cancellation or repurchase of Shares of
any Fund (other than Reinvested Shares of such Fund) under any arrangement or
circumstance (including in connection with any Liquidation Plan adopted by such
Fund) which relieves or defers, in whole or in part, such shareholder’s
obligation to pay the maximum CDSC which would have been payable in the absence
of such arrangement or circumstance by any other shareholder of such Fund
redeeming a Share of such Fund that had been held by such other shareholder for
the same period the Shares of such Fund had been held by the shareholder in
question (at the time of such redemption, cancellation or repurchase, or in the
case of any thereof pursuant to a Liquidation Plan, at the time such Liquidation
Plan is adopted), including (i) arrangements pursuant to which certain Persons
are entitled to acquire Shares of such Fund under circumstances in which no CDSC
will be payable by them, and (ii) arrangements pursuant to which CDSCs are
deferred in connection with the redemption of Shares of such Fund because the
redeeming shareholder is reinvesting all or a portion of the proceeds of such
redemption in shares of another fund; provided, however, that the term “Free
Redemptions” shall not include any Permitted Free Exchanges.

“Free Share” means, in respect of any Fund, each Share of such Fund other than a
Commission Share, including, without limitation, any Reinvested Share.

“Fund” means each Investment Company or Portfolio specified on Schedule I to the
Purchase Agreement under the heading “Fund,” as the same may be supplemented
pursuant to Section 2.03 of the Purchase Agreement.

“Fundamental Investment Objectives” means, with respect to any Fund, the
fundamental investment objectives of such Fund as reflected in the Prospectus of
such Fund in effect on the date immediately preceding the initial Purchase Date
of Receivables relating to such Fund, as the same may be amended, supplemented,
modified or replaced in accordance with the Program Documents.

“GAAP” means generally accepted accounting principles in the United States, in
effect from time to time, consistently applied.

“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of any kind of Authorities.

“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Authorities.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person

 

8



--------------------------------------------------------------------------------

and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep-well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “Guarantee” used as a verb has a corresponding meaning.

“Indemnified Party” shall have the meaning assigned to such term in
Section 9.04(b) of the Purchase Agreement.

“Initial Purchaser” means Wilmington Trust Company, as owner trustee of
PLT Finance Trust 1997-1.

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended,
and the rules and regulations of the SEC thereunder, all as from time to time in
effect, or any successor law, rules or regulations, and any reference to any
statutory or regulatory provision shall be deemed to be a reference to any
successor statutory or regulatory provision.

“Investment Company” means any entity registered as a separate investment
company under the Investment Company Act.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations of the SEC thereunder, all as from time to time in
effect, or any successor law, rules or regulations, and any reference to any
statutory or regulatory provision shall be deemed to be a reference to any
successor statutory or regulatory provision.

“Investor Report” means a report in substantially the form of Exhibit B to the
Collection Agency Agreement.

“Irrevocable Payment Instruction” means in respect of any Fund, the irrevocable
payment instruction in effect in respect of such Fund and its Transfer Agent, in
the form of Exhibit A to the Collection Agency Agreement, as the same may be
amended or supplemented as contemplated thereby and hereby.

“Law” means any (a) judicial, executive, legislative, administrative or other
decree, directive, enactment, finding, guideline, law, injunction,
interpretation, judgment, order, ordinance, policy statement, proclamation,
promulgation, regulation, requirement, rule, rule of public policy, settlement
agreement, statute, or writ, of any Authority, whether domestic or foreign, and
whether or not having the force of law, or any particular section, part or
provision thereof, (b) common law or other legal or quasi-legal precedent, or
(c) arbitrator’s, mediator’s or referee’s decision, finding, award or
recommendation.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien or security interest (statutory or other), or
preference, priority or

 

9



--------------------------------------------------------------------------------

other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the UCC or comparable law of any jurisdiction), or other charge or encumbrance,
including the retained security title of a conditional vendor or lessor.

“Liquidation Plan” means with respect to any Company or any Fund, a plan of
liquidation, a plan to dispose of a substantial portion of its assets out of the
ordinary course of business (except in connection with a Permitted Merger) or
any other plan of action with similar effect.

“Master Servicer” means Citicorp North America, Inc., in its capacity as master
servicer for the Master Trusts, together with its successors and assigns.

“Master Trust” means any trust or other special purpose entity to which any
interest in any of the Purchased Receivables relating to any Fund or the right
to receive any Collections with respect thereto has been transferred in
connection with a Take-out Transaction.

“Material Adverse Effect” means (i) any occurrence of, or any increase in, any
Adverse Claim on the Purchased Receivables or the Collections, (ii) any adverse
effect upon the status of any transfer of any Receivables under the Program
Documents as a True Sale, (iii) any material adverse effect upon the Seller’s,
the Transferor’s, the Distributor’s, the Parent’s, the Shareholder Servicer’s,
any Advisor’s, any Company’s, any Fund’s, any Selling Agent’s or any Transfer
Agent’s ability to pay or fully perform any of its respective obligations under
any Program Document in a timely manner, (iv) any material adverse effect upon
the assets, operations, business or financial condition of any Company, any Fund
or the Parent and its consolidated subsidiaries, taken as a whole, (v) any
adverse effect on the status of the Receivables as Eligible Receivables,
(vi) any adverse effect on the amount of or timing of any payment of any
Collections or Related Collections, (vii) any adverse effect on the timely
receipt by the Collection Agent of any Collections or Related Collections in
accordance with the terms of any Irrevocable Payment Instruction or any other
Program Document, (viii) any adverse effect on the Purchaser’s right, title or
interest in the Purchased Receivables, the Collections or Ancillary Rights in
respect thereof, the Demand Deposit Account or the Collection Account, (ix) any
occurrence of, or any increase in, any claims, damages, losses, liabilities,
expenses, obligations, penalties, or disbursements of any kind or nature of the
Purchaser or the Program Agent arising out of the transactions contemplated by
the Program Documents, or (x) any material adverse effect on any of the other
rights or remedies of the Purchaser or the Program Agent under the Program
Documents.

“Maximum Aggregate Sales Charge Allowable” means, at any time with respect to
any Fund, the maximum aggregate Asset Based Sales Charges which may be paid by
such Fund (or if such Fund constitutes a Portfolio, by the related Company in
respect of such Fund) in respect of Shares of such Fund pursuant to the
Distribution Agreement, the Distribution Plan and the Prospectus relating to
such Fund, together with interest thereon at the Maximum Interest Allowable,
relating to such Shares and pursuant to the “maximum sales charge rule” set
forth in the Conduct Rules, assuming such Fund pays a separate Service Fee in
connection with such Shares, unreduced by payments previously made in respect
thereof by such Fund (or if such Fund constitutes a Portfolio, by the related
Company in respect of such Fund).

 

10



--------------------------------------------------------------------------------

“Maximum Interest Allowable” means the maximum interest which may be taken into
account under Rule 2830(d) of the Conduct Rules in computing the Maximum
Aggregate Sales Charge Allowable.

“Maximum Sales Charge Allowable” means with respect to any Fund, the maximum
Asset Based Sales Charge which may be paid by the related Fund (or if such Fund
constitutes a Portfolio, by the related Company in respect of such Fund) at any
time under the Conduct Rules, including the annual limit and the limit on the
Maximum Aggregate Sales Charge Allowable.

“Maximum Service Fee Allowable” means with respect to any Fund, the maximum
Service Fee which may be paid by such Fund (or if such Fund constitutes a
Portfolio, by the related Company in respect of such Fund) in respect of Shares
of such Fund under the Conduct Rules.

“Monthly Collection Determination Date” means the twenty ninth (29th) calendar
day of each calendar month, or if such day is not a Business Day, the next
succeeding Business Day; provided, however, that if there is no such day in such
calendar month, the Monthly Collection Determination Date shall occur on the
first Business Day of the immediately following calendar month.

“Monthly Collection Determination Date Statement” shall have the meaning
assigned to such term in Section 4.03(d) of the Collection Agency Agreement.

“Monthly Settlement Date” means the Business Day next succeeding each Monthly
Collection Determination Date.

“Moody’s” means Moody’s Investors Service, Inc., together with its successors
and assigns.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
or 4001(a)(3) of ERISA to which contributions have been, or were required to
have been, made by a Person or any ERISA Affiliate, or under which such Person
or any ERISA Affiliate may incur any Liability.

“NASD” means both the National Association of Securities Dealers, Inc. and NASD
Regulation, Inc., or any successor entity.

“Net Asset Value” means, (i) with respect to any Fund, as of the date any
determination thereof is made, the net asset value of such Fund computed in the
manner such value is required to be computed by such Fund (or if such Fund
constitutes a Portfolio, by the related Company in respect of such Fund) in its
reports to its shareholders, and (ii) with respect to any Share of such Fund as
of any date, the quotient obtained by dividing: (A) the net asset value of such
Fund (as computed in accordance with clause (i) above) allocated to Shares of
such Fund (in accordance with the Distribution Plan and Prospectus) as of such
date, by (B) the number of Shares of such Fund outstanding on such date.

 

11



--------------------------------------------------------------------------------

“Non-Omnibus Shares” means, in respect of any Fund, all Shares of such Fund
other than Omnibus Shares.

“Normal Distributions” means, in respect of any Fund, distributions out of
(a) “investment company taxable income”, (b) “exempt-interest dividends” and
(c) “capital gain dividends,” of such Fund, in each case, (i) as such terms are
used in Section 852 of the Code and (ii) to the extent required to be
distributed by such Fund (or if such Fund constitutes a Portfolio, by the
related Company in respect of such Fund) in accordance with Section 852 or
Section 4982 of the Code in order to avoid taxation at the entity level, and
(iii) to the extent the gains giving rise to the distributions requirement
described in clause (ii) arose in the ordinary course of such Fund’s investment
activities (including shifts in the proportion of assets held in cash or cash
equivalents) and in accordance with such Fund’s Fundamental Investment
Objectives as the same may be amended, supplemented or replaced in accordance
with the Program Documents (it being understood that this clause (iii) includes
gains resulting from sales to raise funds to satisfy shareholder redemption
requests made in the ordinary course of business).

“Omnibus Account” means, in respect of any Fund, any account maintained by the
Transfer Agent reflecting the record ownership of Shares of such Fund by a
Person who maintains sub-transfer records reflecting the actual beneficial
ownership of such Shares in other Persons.

“Omnibus Shares” means, in respect of any Fund, the Shares of such Fund held in
the name of a broker-dealer street account on the records maintained by the
Transfer Agent and for which account such broker-dealer provides sub-transfer
agency services for such Fund.

“Other Agent” means Putnam, Lovell Securities Inc.

“Other Purchasers” means the Initial Purchaser and the Revolving Purchaser.

“Other Purchasers’ End Date” means September 30, 2000.

“Other Purchasers’ Program Documents” means the Master Agreement as defined in
the Collection Agency Agreement and the agreements and documents entered into in
connection therewith.

“Parent” means Federated Investors, Inc., a Pennsylvania corporation, together
with its permitted successors and assigns.

“Permitted Conversion Feature” means with respect to any Share of any Fund, a
Conversion Feature in respect of such Fund which, by its terms, may not become
effective prior to the calendar month following the calendar month in which
falls the eighth (8th) year anniversary of the issuance of such Share or, if
such Share constitutes an Exchange Share, of the Share from which such Exchange
Share derives; provided, that the amount of Free Shares of any holder relating
to any Fund shall convert in proportion to the number of Commission Shares of
that holder in such Fund being converted on such date.

 

12



--------------------------------------------------------------------------------

“Permitted Designee” means any Person designated by the Program Agent which may
be (a) the Program Agent, or any Affiliate of Citibank or the Program Agent, or
(b) any other Person designated by the Program Agent which has agreed to be
bound by confidentiality undertakings in substance comparable to Section 9.10 to
the Purchase Agreement.

“Permitted Free Exchange” means any exchange of Shares of one Fund (the
“Redeeming Fund”) for Exchange Shares of another Fund (the “Issuing Fund”),
where, pursuant to the applicable constituent documents of the Issuing Fund:
(i) Exchange Shares of the Issuing Fund are deemed for all purposes (including
the computation of the amount of, and timing of payment of the related CDSC) to
have been acquired at the time when the exchanged Shares of the Redeeming Fund
were acquired (or deemed to have been acquired) by the holder thereof; (ii) the
exchanging shareholder becomes obligated to pay to the Issuing Fund the same
CDSC in respect of the Exchange Shares of the Issuing Fund and on the same terms
as such holder was obligated to pay to the Redeeming Fund in respect of the
Shares of the Redeeming Fund so exchanged; (iii) the date upon which such
Exchange Shares of the Issuing Fund received in the Exchange are converted
pursuant to the Permitted Conversion Feature is the same as the date the
exchanged Shares of the Redeeming Fund were to be converted pursuant to the
Permitted Conversion Feature of the exchanged Shares; (iv) the Maximum Aggregate
Sales Charge Allowable in respect of the Issuing Fund pursuant to the
Distribution Agreement, the Distribution Plan and the Prospectus of the Issuing
Fund is increased on the effective date of the exchange by a percentage of the
Net Asset Value on such exchange date of the Shares of the Redeeming Fund being
so exchanged determined in accordance with Schedule III to the Purchase
Agreement with reference to the number of calendar months which have passed
since the Date of Original Issuance of the Shares of the Redeeming Fund redeemed
in connection with such exchange; provided, that the amount of such increase
shall not exceed the Amortized Maximum Aggregate Sales Charge Allowable of the
Redeeming Fund immediately prior to the exchange; (v) the Amortized Maximum
Aggregate Sales Charge Allowable in respect of the Redeeming Fund is reduced by
the same amount as the Maximum Aggregate Sales Charge Allowable in respect of
such Issuing Fund is increased; and (vi) both the redemption of the Shares of
the Redeeming Fund so exchanged and the issuance of the Shares of the Issuing
Fund are effected at the Net Asset Value of such Shares at the date of the
exchange without any reduction for fees or expenses attributable to such
exchange.

“Permitted Merger” means a merger or consolidation of two or more Funds:
(i) pursuant to which all of the assets of the participating Funds are
transferred to the surviving Fund, (ii) pursuant to which the surviving Fund
assumes all obligations of the participating Funds, including the obligations in
respect of the Purchased Receivables, (iii) which is carried out in a manner so
that the Distribution Plan of each of the participating Funds is continued as
part of the Distribution Plan of the surviving Fund without affecting the rights
of the Distributor in respect of the Purchased Receivables relating to the
participating Funds, and (iv) which could not otherwise give rise to a
reasonable possibility of a Material Adverse Effect.

“Permitted Redemption Feature” means with respect to any class of Shares of any
Fund, a Redemption Feature which, by its terms, requires that Shares owned of
record for any Shareholder’s account be redeemed in the following order: FIRST,
Free Shares of such class owned of record for such Shareholder account to the
extent thereof in the same order as the Date of Original Issuance thereof
occurred (it being understood that under no circumstance shall the

 

13



--------------------------------------------------------------------------------

redemption of a Free Share include the appreciation on Commission Shares above
the original Net Asset Value of such Commission Shares at the Date of Original
Issuance thereof); and SECOND, each Commission Share of such class owned of
record for such Shareholder account in the same order as the Date of Original
Issuance thereof occurred (it being understood that the redemption of each
individual Commission Share will include all the appreciation on such Commission
Share above the original Net Asset Value of such Commission Share at the Date of
Original Issuance thereof).

“Person” means an individual or a corporation (including a business trust),
partnership, limited liability company, trust, incorporated or unincorporated
association, cooperative, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind.

“Plan” means an employee benefit plan or other benefit plan as defined in
Section 3(3) of ERISA established or maintained by a Person or any ERISA
Affiliate during the five-year period ended immediately prior to the Purchase
Date or to which such Person or any ERISA Affiliate makes, is obligated to make
or has, within the five-year period ended immediately prior to the Purchase
Date, been required to make contributions or under which such Person or any
ERISA Affiliate may incur any liability or which covers any employee or former
employee of such Person or any ERISA Affiliate other than a Multiemployer Plan.

“PLT Distributor’s Transfer Agreement” means the Federated Investors Program
Transferor’s Transfer Agreement, dated as of October 24, 1997, between the
Seller and the Distributor, as amended, supplemented, waived or modified.

“PLT Transferor’s Transfer Agreement” means the Federated Investors Seller’s
Transfer Agreement dated as of October 24, 1997 between the Seller and Federated
Funding 1997-1, Inc., as amended and supplemented.

“Portfolio” means a separate investment portfolio or series of an Investment
Company which is itself not an Investment Company.

“Post-Default Rate” means in respect of any amount not paid when due, a rate per
annum during the period commencing on the due date thereof until such amount is
paid in full equal to the Base Rate as in effect from time to time plus two
percent (2%).

“Prime Rate” means the rate of interest from time to time announced by Citibank
at its Principal Office as its prime commercial lending rate. The Prime Rate is
a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.

“Principal Office” means the principal office of Citibank presently located at
399 Park Avenue, New York, New York.

“Principal Shareholder Servicer” shall mean, in respect of any Fund, the
Distributor, in its capacity as principal shareholder servicer in respect of
such Fund.

“Principal Shareholder Servicer’s Agreement” means, in respect of any Fund, the
agreement between the Principal Shareholder Servicer and such Fund (or if such
Fund

 

14



--------------------------------------------------------------------------------

constitutes a Portfolio, the related Company in respect of such Fund) pursuant
to which the Principal Shareholder Servicer agrees to act in such capacity in
respect of Shares of such Fund, and any replacement agreement pursuant to which
the Principal Shareholder Servicer has been appointed principal shareholder
servicer in respect of Shares of such Fund.

“Prior Purchase Agreement” means the Purchase and Sale Agreement dated as of
December 21, 2000 among the Seller, the Transferor, the Distributor (as
Distributor, Principal Shareholder Servicer and Servicer), the Parent, the
Purchaser and the Program Agent, as from time to time amended, supplemented,
waived or modified.

“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Authorities)
including, without limitation, those with respect to trademarks, service marks,
trade names, copyrights, computer software programs, and technical and other
know-how.

“Proceeds” shall have, with reference to any property or asset, the meaning
assigned to such term under the UCC and, in any event, shall include, but not be
limited to, whatever is received upon the sale, exchange, collection or other
disposition of such property or asset and any and all amounts from time to time
paid or payable under or in connection with such property or asset.

“Program Agent” means Citicorp North America, Inc., as agent for the Purchaser,
together with its successors and assigns.

“Program Documents” means the Purchase Agreement, the Servicing Agreement, the
Collection Agency Agreement, the Distributor’s Transfer Agreement, the
Transferor’s Transfer Agreement, the Purchase Rate Letter, each Selling Agent’s
Agreement, each Distribution Agreement, each Prospectus, each Advisory
Agreement, each Distribution Plan, each Irrevocable Payment Instruction, each
Shareholder Servicer’s Agreement, each Principal Shareholder Servicer’s
Agreement and each Transfer Agent’s Agreement, and all exhibits, schedules and
annexes thereto.

“Program Termination Date” means the date upon which the Purchaser shall no
longer be entitled to any future Collections in respect of any Purchased
Receivables and all amounts owing to the Purchaser and the Program Agent under
the Program Documents have been paid in full; provided, however, that if any
amount paid to the Purchaser or the Program Agent under any Program Document is
later required to be disgorged in connection with any proceeding under the
Bankruptcy Code, the Program Termination Date shall be deemed not to have
occurred.

“Proprietary Information” shall have the meaning assigned to such term in
Section 9.10(b) of the Purchase Agreement.

“Prospectus” means with respect to any Fund the prospectus filed with the SEC as
a part of such Fund’s registration statement on Form N-1A, as amended (or any
successor SEC form), and shall include, without limitation, the related
statement of additional information included in such registration statement.

 

15



--------------------------------------------------------------------------------

“Purchase Agreement” means the Purchase and Sale Agreement dated as of March 1,
2007 among the Purchaser, the Program Agent, the Seller, the Transferor, the
Distributor and the Parent, as the same may from time to time be amended,
supplemented, waived or modified.

“Purchase Date” means with respect to the Receivables relating to any Fund, each
purchase date set forth in the Purchase Notice. In the event that a Purchase
Date shall fall upon a day which is not a Business Day, the Purchase Date shall
be the Business Day next following the date on which the Purchase Date would
otherwise have occurred.

“Purchase Limit” means $30,000,000, or such other amount as shall be agreed to
in writing by the Purchaser, the Program Agent and the Seller; provided,
further, that on and after the Termination Date, the Purchase Limit shall be
deemed to be zero for all purposes of this Agreement.

“Purchase Notice” means the notice substantially in the form of Exhibit A to the
Purchase Agreement.

“Purchase Price” means with respect to the Receivables relating to any Fund to
be purchased on any Purchase Date, an amount equal to the product of (A) the
Purchase Price Percentage relating to such Fund, and (B) the total issue price
of the Shares of such Fund sold on or prior to the Sale Cut-off Date for the
Receivables relating to such Fund set forth in the relevant Purchase Notice and
after (i) in respect of the initial Purchase Date for such Receivables, the
Other Purchasers’ End Date, and (ii) in respect of any Purchase Date after the
initial Purchase Date of such Receivables, the immediately preceding Sale
Cut-off Date for the Receivables relating to such Fund; provided, however, that
in the event that the Seller has received any amount in respect of the Sales
Charges relating to any Receivables proposed to be purchased hereunder, the
Purchase Price for such Receivables shall be adjusted as agreed to by the
Program Agent and the Seller in order to reflect the reduced amount payable to
the Purchaser in respect of such Receivables and notwithstanding anything in
this Agreement to the contrary the Purchaser shall have no obligation to
purchase any such Receivables under this Agreement until such reduced Purchase
Price has been so agreed upon.

“Purchase Price Percentage” means, with respect to the Receivables relating to
any Fund, the percentage set forth in the Purchase Rate Letter.

“Purchase Rate Letter” means that certain Purchase Rate Letter dated as of
March 1, 2007 among the Seller, the Purchaser, and the Program Agent, as the
same may from time to time be amended, supplemented or modified.

“Purchased Receivables” means, with respect to any Fund, as of any date, the
Receivables required to be allocated to the Purchaser in respect of the Shares
of such Fund in accordance with the Allocation Procedures, together with the
Collections and Ancillary Rights with respect thereto, which is intended to
include all Asset Based Sales Charges, CDSCs and Shareholder Servicing Fees
payable by or in respect of such Fund arising out of the Shares attributed to
the Purchaser and all shareholder servicing fees payable by any fund arising out
of Class A shares of such fund acquired by FOF Funds with the proceeds of Shares
attributed to the

 

16



--------------------------------------------------------------------------------

Purchaser, in each case as the same relate directly (or indirectly through the
impact of such Commission Shares on the attribution of Free Shares pursuant to
the Allocation Procedures) to Commission Shares with a Date of Original Issuance
on or after March 1, 2007.

“Purchaser” means Citibank, together with its successors and assigns.

“Purchaser’s Assumed Yield” means as of the date of any determination, an amount
(computed on a daily average basis on the basis of actual days elapsed in a year
of 365 days) equal to the Purchaser’s Assumed Yield Rate on an amount equal to
the aggregate Purchase Prices paid by the Purchaser under the Purchase Agreement
in respect of all Purchased Receivables, less the portion of the aggregate
amounts of Asset Based Sales Charges and CDSCs relating to Shares of the Fund
which have been allocated to the Purchaser in accordance with the Allocation
Procedures and distributed to the Purchaser under the Collection Agency
Agreement on such date.

“Purchaser’s Assumed Yield Rate” means a rate equal to the Prime Rate plus one
percent (1%) per annum.

“Purchaser’s Remittance Account” means the account of the Purchaser maintained
at Citibank, N.A. entitled the “Citibank Concentration Account”, ABA No.:
021000089, Account No.: 38858117 or such other account as the Program Agent
shall designate in writing to the Collection Agent.

“Receivables” means with respect to each Fund, all of the rights under the
related Distribution Agreement, the related Distribution Plan, the related
Principal Shareholder Servicer’s Agreement and the related Prospectus to receive
amounts paid or payable in respect of Asset Based Sales Charges (including
interest at the Maximum Interest Allowable), CDSCs and Shareholder Servicing
Fees, in each case in respect of the Shares of such Fund and in respect of
Shares of any other Fund acquired in any Permitted Free Exchange of Shares of
the Fund in question, including, without limitation, any similar amount paid or
payable under any replacement distribution agreement, distribution plan,
principal shareholder servicer’s agreement or prospectus, and any continuation
payments in respect thereof paid or payable by such Fund (or if such Fund
constitutes a Portfolio, by the related Company in respect of such Fund) in the
event of a termination of the related Distribution Plan, the related
Distribution Agreement, Principal Shareholder Servicer’s Agreement or
Prospectus, and all shareholder servicing fees payable by any fund arising out
of Class A shares of such fund acquired by FOF Funds with the proceeds of
Shares.

“Redemption Feature” means with respect to any Share of any Fund, the rules
applied to determine the order in which Free Shares and Commission Shares owned
of record for any Shareholder account are redeemed.

“Reinvested Share” means, in respect of any Fund, a Share which is issued by
such Fund as a result of the reinvestment of dividends or other distributions,
whether ordinary income, capital gain or exempt-interest dividends or other
distributions, of such Fund.

 

17



--------------------------------------------------------------------------------

“Related Collections” means (i) all amounts paid or payable by each Fund (or in
respect of each Fund which constitutes a Portfolio, by each Company in respect
of each related Fund) in respect of receivables relating to such Fund and by
each shareholder of each such Fund in respect of Receivables relating to each
such Fund (including all CDSCs payable by such shareholders and withheld from
redemption proceeds payable to such shareholders by each Fund), (ii) all FOF
Collections, and (iii) all Proceeds of the foregoing, excluding, in the case of
(i), (ii) and (iii) above, all Collections.

“Responsible Officer” means, (i) with respect to any Person which is a corporate
entity or business trust other than Deutsche Bank Trust Company Americas, any
officer or Person with like authority or employee of such Person with
responsibility and authority for the matters relating to such Person’s
participation in the transactions contemplated by the Program Documents,
including the person to whom notices to such Person are to be directed as
identified pursuant to the notice provisions of any Program Documents, and
(ii) with respect to Deutsche Bank Trust Company Americas, any officer assigned
to the Corporate Trust Office, including any managing director, vice president,
assistant vice president, assistant treasurer, assistant secretary or any other
officer of Deutsche Bank Trust Company Americas customarily performing functions
similar to those performed by any of the above designated officers and having
direct responsibility for the administration of the Program Documents, and also,
with respect to a particular matter, any other officer to which such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

“Revolving Purchaser” means Putnam Lovell Finance, L.P.

“Rule 12b-1” means Rule 12b-1 adopted under the Investment Company Act, as the
same may from time to time be amended, supplemented or modified.

“S&P” means Standard & Poor’s Corporation, together with its successors and
assigns.

“Sales Charge” shall have the meaning set forth in Section 2830 of the Conduct
Rules.

“Sale Cut-off Date” means with respect to any Fund, the last date upon which
Shares of such Fund were issued in a transaction taken into account in computing
the Purchase Price paid by the Purchaser on any Purchase Date in respect of the
Receivables of such Fund.

“SEC” means the Securities and Exchange Commission or any other governmental
authority of the United States of America at the time administering the
Securities Act, the Investment Company Act or the Exchange Act.

“Secured or Guaranteed Debt” of any Person means at any date, (i) all Debt of
others secured by a Lien on any asset of such Person, whether or not such Debt
is assumed by such Person, and (ii) all Debt of others in respect of which such
Person has issued a Guarantee.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provisions shall be deemed to be a reference to any successor
statutory or regulatory provision.

 

18



--------------------------------------------------------------------------------

“Seller” means Federated Funding 1997-1, Inc., together with its permitted
successors and assigns.

“Seller’s Remittance Account” means the account of the Seller maintained at PNC
Bank, at 2 PNC Plaza, 620 Liberty Avenue, Pittsburgh, Pennsylvania 15265, ABA
No.: 043000096, Account No.: 1010937889, “For the benefit of Federated Investors
Management Company” or such other account as the Seller shall designate in
writing to the Purchaser, the Program Agent and the Collection Agent.

“Selling Agent” means each Person which acts as the direct or indirect
distributor, underwriter, broker, dealer or agent for the Shares of a Fund,
pursuant to a Selling Agent’s Agreement, together with its successors and
assigns.

“Selling Agent’s Agreements” means each agreement pursuant to which a Selling
Agent undertakes to act as Selling Agent in respect of the Shares of any Fund.

“Service Fee” shall have the meaning set forth in Section 2830 of the Conduct
Rules.

“Servicer” means Federated Securities Corp., in its capacity as servicer under
the Servicing Agreement, together with its permitted successors and assigns.

“Servicing Agreement” means the Amended and Restated Federated Investors Program
Servicer Agent Agreement dated as of December 21, 2000 among the Purchaser, the
Program Agent, the Other Purchasers, the Other Agent and the Servicer, as
amended by the Amendment Agreement and as the same may from time to time be
further amended, supplemented, waived or modified.

“Servicing Fee” shall have the meaning assigned to such term in Section 3.03 of
the Servicing Agreement.

“Servicing Procedures” means the Servicing Procedures in the form of Exhibit A
to the Servicing Agreement, as the same may from time to time be amended or
supplemented with the prior written consent of the Program Agent.

“Shareholder” means, in respect of any Fund, a holder of Shares of such Fund.

“Shareholder Servicer” means Federated Shareholder Services Company, in its
capacity as shareholder servicer for the Funds, together with its permitted
successors and assigns.

“Shareholder Servicer’s Agreement” means, in respect of any Fund, the agreement
among such Fund (or if such Fund constitutes a Portfolio, the related Company in
respect of such Fund), the Distributor and the Shareholder Servicer pursuant to
which the Shareholder Servicer undertakes to act as shareholder servicer in
respect of the Shares of such Fund.

 

19



--------------------------------------------------------------------------------

“Shareholder Servicing Fee” means the fees payable by a Fund (or if such Fund
constitutes a Portfolio, by the related Company in respect of such Fund) with
respect to the Shares of a Fund pursuant to the Principal Shareholder Servicer’s
Agreement in consideration of services to holders of Shares of such Fund.

“Shareholder Servicing Fee Portion” means in respect of the Seller, the
Purchaser or the Other Purchasers, as of any date, the aggregate portion of the
Deposited Funds constituting Shareholder Servicing Fees allocable to it on such
date pursuant to the Allocation Procedures.

“Shares” shall mean, in respect of any Fund, the shares specified on Schedule I
to the Purchase Agreement under the heading “Shares”, as the same may be
supplemented pursuant to Section 2.03 of the Purchase Agreement.

“Significant Affiliates” means (i) any corporation or holding company or similar
entity which after the date hereof owns or controls the majority of the
outstanding voting securities of the Seller or the Transferor, or (ii) any
Affiliate of the Seller or the Transferor which is a subsidiary of the Parent if
the Parent’s beneficial interest in the total assets of such subsidiary is equal
to or greater than ten percent (10%) of the total assets of the Parent, and in
any event shall include the Distributor, the Transferor, the Parent, the
Shareholder Servicer, the Seller and the Advisors.

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time and the regulations promulgated and the rulings issued thereunder.

“Sub-transfer Agent” means, in respect of any Fund, the record owner of any
Omnibus Account.

“Systematic Withdrawal Program” means the program permitted by the Funds whereby
shareholders are allowed to withdraw up to 12% of their account balance per year
free of the applicable CDSC; provided, that, unless the prior written consent of
the Program Agent has been obtained (which consent shall not be unreasonably
withheld) (i) to be eligible for such program the account of such shareholder
must be at least one year old; (ii) the account of such shareholder must have a
balance of at least $10,000 in order to establish a Systematic Withdrawal
Program; (iii) withdrawals free of the CDSC will be limited to 12% annually;
(iv) all dividends and capital gains must be reinvested; and (v) withdrawals can
be scheduled monthly, quarterly or semi-annually.

“Take-out Adjustment Amount” means in connection with a Take-out Transaction,
the amount by which the Purchaser’s capacity to purchase Receivables has been
increased as a result of such Take-out Transaction, as set forth in the related
Take-out Notice.

“Take-out Notice” means a notice from the Program Agent to the Seller,
substantially in the form attached as Exhibit I to the Purchase Agreement,
stating that the Purchaser has completed a Take-out Transaction and specifying
the related Take-out Adjustment Amount.

“Take-out Transaction” means any transaction pursuant to which the Purchaser
(including, without limitation, any Master Trust which obtains such interest
directly or indirectly

 

20



--------------------------------------------------------------------------------

from the Purchaser) sells or otherwise transfers, participates or causes to be
sold, transferred or participated interests in the Purchased Receivables
relating to any Fund (including, without limitation, the right to receive any
portion of any Collections) to any Person, including a Master Trust which sells
debt instruments and/or certificates or other instruments representing ownership
interests in such Master Trust or interest in any Purchased Receivables relating
to any Fund (including, without limitation, any right to receive any portion of
any Collections).

“Termination Date” means the date which is the earlier to occur of
(a) [December 31, 2009] or such later date as shall be agreed to in writing by
the parties hereto, and (b) the date the Purchase Agreement shall terminate
pursuant to Section 6.01 thereof.

“Transfer Agent” means, in respect of the Shares of any Fund at any time, the
Person who acts at such time as the transfer agent for such Fund in respect of
such Shares or any successor transfer agent for such Fund.

“Transfer Agent’s Agreement” means each agreement pursuant to which a Transfer
Agent or Sub-transfer Agent undertakes to act as transfer agent or Sub-transfer
Agent in respect of a Fund.

“Transferee” shall have the meaning assigned to such term in Section 9.14 of the
Purchase Agreement.

“Transferor” means Federated Investors Management Company, together with its
permitted successors and assigns.

“Transferor’s Transfer Agreement” means the Transferor’s Transfer Agreement
dated as of March 1, 2007 between the Transferor and the Seller, as the same may
be amended, supplemented, waived or modified as permitted by this Agreement.

“True Sale” means, with respect to any asset or property, the sale of an
ownership interest in such asset or property (not the granting of a security
interest therein), within the meaning of all Applicable Law, including, without
limitation, the UCC and the Bankruptcy Code and, without limiting the generality
of the foregoing, which is enforceable against all creditors of the Person
making such transfer and all Affiliates of such Person in accordance with the
terms of such transfer, notwithstanding the bankruptcy, insolvency or
reorganization of, or similar proceeding with respect to, or the appointment of
a receiver or conservator of the Person making such transfer or any Affiliate of
such Person, and in connection with any proceeding under the Bankruptcy Code, in
respect of which the Person making such transfer or any Affiliate of such Person
is the “debtor,” as such term is used in the Bankruptcy Code, the Purchased
Receivables and the proceeds thereof will not be deemed the property of the
debtor.

“UCC” means the Uniform Commercial Code, as from time to time in effect in the
applicable jurisdictions.

“Unamortized Aggregate Purchase Price” means, in respect of the Purchased
Receivables as of any date of determination, an amount equal to the aggregate
Purchase Prices paid by the Purchaser under the Purchase Agreement in respect of
all Purchased Receivables, less the sum of (i) the portions of the aggregate
amounts of Asset Based Sales Charges, CDSCs

 

21



--------------------------------------------------------------------------------

and Shareholder Servicing Fees remitted to the Collection Account (or after the
delivery of an Attachment Notice, the Purchaser’s Remittance Account) relating
to Purchased Receivables which have not been conveyed by the Purchaser in
connection with a Take-out Transaction for which a Take-out Notice has been
executed and which have been allocated and distributed to Citibank through such
date of determination pursuant to the allocation procedures set forth in the
documentation entered into in connection with a Take-out Transaction which
exceeds the accrued and unpaid Purchaser’s Assumed Yield, and (ii) the sum of
each Take-out Adjustment Amount in respect of each Take-out Transaction
specified in one or more Take-out Notices which have been acknowledged by the
Seller and returned to the Program Agent on or prior to such date of
determination.

“Weighted Average Percentage Decline in the Net Asset Value of Shares of All
Funds” in reference to a period from one Calculation Date (the “Reference Date”)
to a later Calculation Date shall be determined by (i) determining the negative
or positive percentage change in the Net Asset Value per Share which relate to
Purchased Receivables of each Fund from the Reference Date to such later
Calculation Date, (ii) computing the arithmetic sum of the products obtained by
multiplying the percentage change obtained in clause (i) for Shares relating to
Purchased Receivables of each Fund by the Net Asset Value of such Shares of such
Fund on such later Calculation Date, and (iii) if the sum obtained in clause
(ii) is negative dividing the sum obtained in clause (ii) by the Net Asset Value
of all Shares which relate to Purchased Receivables of all Funds on such later
Calculation Date and expressing the result as a negative percentage, and if the
sum obtained in clause (iii) is positive the “Weighted Average Percentage
Decline in the Net Asset Value of Shares of All Funds” shall be zero.

 

22



--------------------------------------------------------------------------------

Schedule I

LIST OF COMPANIES, FUNDS AND SHARES

LIST OF INVESTMENT COMPANIES, FUNDS AND SHARES

 

1. Federated American Leaders Fund, Inc. – Class B Shares

 

2. Federated Equity Funds

Federated Capital Appreciation Fund - Class B Shares

Federated Kaufman Fund - Class B Shares

Federated Kaufman Small Cap Fund - Class B Shares

Federated Large Cap Growth Fund - Class B Shares

Federated Market Opportunity Fund - Class B Shares

Federated Mid-Cap Growth Strategies Fund - Class B Shares

Federated Technology Fund - Class B Shares

 

3. Federated Equity Income Fund, Inc. – Class B Shares

 

4. Federated Fixed Income Securities, Inc.

Federated Strategic Income Fund - Class B Shares

 

5. Federated Government Income Securities, Inc. – Class B Shares

 

6. Federated High Income Bond Fund, Inc. – Class B Shares

 

7. Federated Income Securities Trust

Federated Capital Income Fund – Class B Shares

Federated Fund for U.S. Government Securities – Class B Shares

Federated Muni and Stock Advantage Fund – Class B Shares



--------------------------------------------------------------------------------

8. Federated International Series, Inc.

Federated International Equity Fund - Class B Shares

Federated International Bond Fund - Class B Shares

 

9. Federated Investment Series Funds, Inc.

Federated Bond Fund - Class B Shares

 

10. Federated Managed Allocation Portfolios

Federated Balanced Allocation Fund - Class B Shares

 

11. Federated Municipal Securities Fund, Inc. – Class B Shares

 

12. Federated Municipal Securities Income Trust

Federated California Municipal Income Fund - Class B Shares

Federated Municipal High Yield Advantage Fund – Class B Shares

Federated New York Municipal Income Fund - Class B Shares

Federated Pennsylvania Municipal Income Fund - Class B Shares

 

13. Federated Stock and Bond Fund, Inc. – Class B Shares

 

14. Federated Total Return Series, Inc.

Federated Total Return Bond Fund - Class B Shares

 

15. Federated World Investment Series, Inc.

Federated International Capital Appreciation Fund - Class B Shares

Federated International Value Fund - Class B Shares

Federated International High Income Fund - Class B Shares

Federated International Small Company Fund - Class B Shares

 

16. Money Market Obligations Trust

Liberty U.S. Government Money Market Trust - Class B Shares

 

2



--------------------------------------------------------------------------------

Schedule II

CONTINGENT DEFERRED SALES CHARGE SCHEDULE

 

Years from

Fund Share Purchase

   CDSC Rate  

0-1

   5.50 %

1-2

   4.75  

2-3

   4.0  

3-4

   3.0  

4-5

   2.0  

5-6

   1.0  

6+

   0.0  



--------------------------------------------------------------------------------

Schedule III

SCHEDULE OF TRANSFERABLE NASD CAP

If the number of calendar months which have passed since the Date of Original
Issuance of the Share of the Redeeming Fund redeemed in connection with a
Permitted Free Exchange falls in a given range of calendar months indicated in
Column I below, the amount by which the Maximum Aggregate Sales Charge Allowable
in respect of the Issuing Fund must be increased as a result of such Free
Exchange is the percentage set forth in Column II below directly opposite such
range of calendar months in Column I of the date of redemption Net Asset Value
of the Share of the Redeeming Fund so redeemed.

 

                I

CALENDAR MONTHS

  

II

PERCENTAGE

 

0 to 12

   5.90 %

13 to 24

   5.25 %

25 to 36

   4.60 %

37 to 48

   4.00 %

49 to 60

   3.40 %

61 to 72

   2.90 %

73 to 84

   2.50 %

85 to 96

   2.00 %

97 or more

   0 %

 



--------------------------------------------------------------------------------

Schedule IV

FORM OF LEGEND

NEITHER ANY [DISTRIBUTOR], ANY [ADVISOR], ANY [FUND] NOR ANY OF THEIR RESPECTIVE
AFFILIATES WILL RECEIVE ANY PORTION OF THE PROCEEDS FROM THE SALE OF THE
[SECURITIES]. NEITHER ANY [DISTRIBUTOR], ANY [ADVISOR], ANY [FUND] NOR ANY OF
THEIR RESPECTIVE AFFILIATES IS RESPONSIBLE FOR THE ACCURACY OR COMPLETENESS OF
THE INFORMATION CONTAINED IN THIS [MEMORANDUM].



--------------------------------------------------------------------------------

Schedule V

BANKRUPTCY REMOTE COVENANTS

The Seller shall, and the Parent shall cause the Seller to:

1. maintain books and records separate from any other Person;

2. maintain its accounts separate from any other Person;

3. not commingle assets with those of any affiliate;

4. conduct its own business in its own name;

5. prepare and maintain separate financial statements;

6. pay its own liabilities out of its own funds;

7. observe all corporate formalities;

8. maintain an arm’s-length relationship with its affiliates;

9. not guarantee or become obligated for the debts of any other entity or hold
out its credit as being available to satisfy the obligations of others;

10. not acquire obligations or securities of its shareholders;

11. allocate fairly and reasonably any overhead for shared office space, if any;

12. use separate stationery, invoices and checks;

13. except as contemplated in this Agreement and the Master Agreement (as
defined in the Collection Agency Agreement) not pledge its assets for the
benefit of any other Person or make any loans or advances to any Person;

14. hold itself out as a separate entity;

15. correct any known misunderstanding regarding its separate identity;

16. maintain adequate capital in light of its contemplated business operations,
including an initial capital contribution by FII Holdings Inc. of $25,000;

17. ensure that its certificate of incorporation shall: (a) limit its corporate
purposes to the performance of its obligations under the Program Documents and
the Other Purchasers’ Program Documents and activities incidental thereto;
(b) prohibit it from incurring Debt, other than in connection with the
activities described in (a); (c) require that it have at least



--------------------------------------------------------------------------------

one duly appointed Independent Director; (d) require the unanimous consent of
its directors to: (i) institute bankruptcy or insolvency proceedings;
(ii) dissolve, liquidate, consolidate, merge, or sell all, or substantially all,
of its assets, (iii) engage in any activity other than that specified in
(a) above, or (iv) amend its certificate of incorporation; and (e) require that
the directors consider the interests of the Purchaser and creditors in
connection with all corporate actions;

18. not permit the Distributor or the Transferor to have any equity or other
ownership interest, direct or indirect, in it;

19. not conduct its daily business such that it requires management by any other
Federated Entity or other Person; and

20. not enter into any contract or agreement with any Person unless such Person
has agreed in writing not to institute any proceeding against the Seller of the
type referred to in Section 6.01(e) of the Purchase Agreement so long as there
shall not have elapsed one (1) year and one (1) day since any Share relating to
a Purchased Receivable shall be outstanding.



--------------------------------------------------------------------------------

EXHIBIT A

PURCHASE NOTICE

Citicorp North America, Inc.

399 Park Avenue

New York, New York 10043

Attention:

Deutsche Bank Trust Company Americas

 

  Re: Purchase and Sale Agreement dated as of March 1, 2007 (the “Purchase
Agreement”) among Federated Funding 1997-1, Inc., Federated Investors Management
Company, Federated Securities Corp., Federated Investors, Inc., Citibank, N.A.
and Citicorp North America, Inc., as program agent

Pursuant to Section 2.02 of the above-referenced Purchase Agreement, you are
hereby notified that on                     , 20     (the “Purchase Date”), the
undersigned proposes, subject to the terms and conditions set forth in the
Purchase Agreement, to sell to Citibank, N.A. certain Receivables relating to
each of the Funds, in the amount of $            . The Sale Cut-off Dates and
the Purchase Prices for such Receivables are set forth on Schedule I attached
hereto. The Purchase Prices for such Receivables have been computed as set forth
in Schedule II hereto. Capitalized terms used herein unless otherwise defined
herein shall have the meanings assigned to such terms in Appendix A to the
Purchase Agreement.

The undersigned certifies that the conditions precedent set forth in
Section 3.02 of the Purchase Agreement have been satisfied. The undersigned
represents that Schedule I hereto is true, correct and complete and accurately
describes the Receivables to be purchased by the Purchaser on the Purchase Date,
that each Receivable represents an entitlement to Asset Based Sales Charges and
Shareholder Servicing Fees at an annual rate of one percent (1%) per annum of
Net Asset Value.

 

FEDERATED FUNDING 1997-1, INC.

By:

 

 

Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE I TO EXHIBIT A

Purchase Period for each Fund                              

Sale Cutoff Date for each Fund                             

 

Name of Fund

 

Total Issue Price
of Shares Related
to Receivables
to be Purchased

 

Purchase
Amount ($)

$             

  $                $             

$             

  $                $                $                $             



--------------------------------------------------------------------------------

Schedule II TO EXHIBIT A

[CALCULATION OF PURCHASE PRICE FOR

THE RECEIVABLES RELATING TO EACH FUND]



--------------------------------------------------------------------------------

EXHIBIT B-1

FEDERATED FUNDING 1997-1, INC.

Certificate

(Pursuant to Section 3.01(c) of the

Purchase and Sale Agreement)

I, the undersigned [Secretary] [Assistant Secretary] of Federated Funding
1997-1, Inc., a Delaware corporation (the “Seller”), DO HEREBY CERTIFY THAT:

1. This Certificate is furnished pursuant to Section 3.01(c) of that certain
Purchase and Sale Agreement dated as of March 1, 2007 (said Purchase and Sale
Agreement, as in effect on the date of this Certificate, being herein called the
“Purchase Agreement”) among Federated Investors Management Company, Federated
Securities Corp., Federated Investor, Inc., the Seller, Citibank, N.A. and
Citicorp North America, Inc. Unless otherwise defined herein, capitalized terms
used in this Certificate shall have the meanings assigned to those terms in
Appendix A to the Purchase Agreement.

2. Attached hereto as Annex A is a copy of the Articles of Incorporation of the
Seller as in effect on the date hereof, certified by the Secretary of State of
Delaware.

3. Attached hereto as Annex B is a true and correct copy of the By-laws of the
Seller as in effect on the date hereof.

4. Attached hereto as Annex C is a true and correct copy of resolutions duly
adopted by unanimous consent of the Board of Directors of the Seller on
                    , 20     which resolutions have not been revoked, modified,
amended or rescinded and are still in full force and effect, and the Purchase
Agreement, the Transferor’s Transfer Agreement, the Collection Agency Agreement,
the Servicing Agreement and the other Program Documents are in substantially the
forms of those documents submitted to, and approved by, the Board of Directors
of the Seller.

5. The below-named persons have been duly elected and have duly qualified as,
and at all times since their appointment (to and including the date hereof) have
been, officers of the Seller, holding the respective offices below set opposite
their names, and the signatures below set opposite their names are their genuine
signatures:

 

B-2-1



--------------------------------------------------------------------------------

Name

  

Office

  

Signature

______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________
______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________

WITNESS my hand as of this      day of                     , 20    .

 

By:

 

 

    [Secretary][Assistant Secretary]   FEDERATED FUNDING 1997-1, INC.

I, the undersigned [President] [Vice President] of the Seller, DO HEREBY CERTIFY
that:

1.                      is the duly elected and qualified [Secretary] [Assistant
Secretary] of the Seller and the signature above is [his] [her] genuine
signature.

2. The Purchase Agreement and each other Program Document is subsisting and in
full force and effect on the date hereof.

3. The representations and warranties on the part of the Seller contained in the
Purchase Agreement and the other Program Documents to which the Seller is a
party are true and correct in all material respects at and as of the date hereof
as though made on and as of the date hereof.

4. The conditions precedent set forth in Article III of the Purchase Agreement
are fully satisfied and no Event of Termination (or event which with the passage
of time or notice, or both would constitute an Event of Termination) has
occurred and is continuing or would occur with the Purchase of Receivables
pursuant to the Purchase Agreement.

WITNESS my hand as of this      day of                     , 200    

 

By:

 

 

    [President] [Vice President]   FEDERATED FUNDING 1997-1, INC.

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT B-2

FEDERATED SECURITIES CORP.

Certificate

(Pursuant to Section 3.01(c) of the

Purchase and Sale Agreement)

I, the undersigned [Secretary] [Assistant Secretary] of Federated Securities
Corp., a Pennsylvania Corporation (the “Distributor”), DO HEREBY CERTIFY THAT:

1. This Certificate is furnished pursuant to Section 3.01(c) of that certain
Purchase and Sale Agreement dated as of March 1, 2007 (said Purchase and Sale
Agreement, as in effect on the date of this Certificate, being herein called the
“Purchase Agreement”) among the Distributor, Federated Funding 1997-1, Inc.,
Federated Investors, Inc., Federated Investors Management Company, Citibank,
N.A. and Citicorp North America, Inc. Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings assigned to
those terms in Appendix A to the Purchase Agreement.

2. Attached hereto as Annex A is a copy of the Articles of Incorporation of the
Distributor as in effect on the date hereof, certified by the Secretary of State
of Pennsylvania.

3. Attached hereto as Annex B is a true and correct copy of the By-laws of the
Distributor as in effect on the date hereof.

4. Attached hereto as Annex C is a true and correct copy of resolutions duly
adopted by unanimous consent of the Board of Directors of the Distributor on
                    , 20     which resolutions have not been revoked, modified,
amended or rescinded and are still in full force and effect, and the Purchase
Agreement, the Distributor’s Transfer Agreement, the Collection Agency
Agreement, the Servicing Agreement and the other Program Documents are in
substantially the forms of those documents submitted to, and approved by, the
Board of Directors of the Distributor.

5. The below-named persons have been duly elected and have duly qualified as,
and at all times since their appointment (to and including the date hereof) have
been, officers of the Distributor, holding the respective offices below set
opposite their names, and the signatures below set opposite their names are
their genuine signatures:

 

B-2-3



--------------------------------------------------------------------------------

Name

  

Office

  

Signature

______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________
______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________

WITNESS my hand as of this      day of                     , 20    .

 

By:

 

 

    [Secretary][Assistant Secretary]   FEDERATED SECURITIES CORP.

I, the undersigned [President] [Vice President] of the Distributor, DO HEREBY
CERTIFY that:

1.                      is the duly elected and qualified [Secretary] [Assistant
Secretary] of the Distributor and the signature above is [his] [her] genuine
signature.

2. Each of the Purchase Agreement, the Servicing Agreement and each other
Program Document is subsisting and in full force and effect on the date hereof.

3. The representations and warranties on the part of the Distributor contained
in the Purchase Agreement and the other Program Documents to which the
Distributor is a party are true and correct in all material respects at and as
of the date hereof as though made on and as of the date hereof.

4. The conditions precedent set forth in Article III of the Purchase Agreement
are fully satisfied and no Event of Termination (or event which with the passage
of time or notice, or both would constitute an Event of Termination) has
occurred and is continuing or would occur with the Purchase of Receivables
pursuant to the Purchase Agreement.

WITNESS my hand as of this      day of                     , 200    

 

By:

 

 

    [President] [Vice President]   FEDERATED SECURITIES CORP.

 

B-2-4



--------------------------------------------------------------------------------

EXHIBIT B-3

FEDERATED INVESTORS, INC.

Certificate

(Pursuant to Section 3.01(c) of the

Purchase and Sale Agreement)

I, the undersigned [Secretary] [Assistant Secretary] of Federated Investors,
Inc., a Pennsylvania corporation (the “Parent”), DO HEREBY CERTIFY THAT:

1. This Certificate is furnished pursuant to Section 3.01(c) of that certain
Purchase and Sale Agreement dated as of March 1, 2007 (said Purchase and Sale
Agreement, as in effect on the date of this Certificate, being herein called the
“Purchase Agreement”) among Federated Funding 1997-1, Inc., Federated Securities
Corp., the Parent, Federated Investors Management Company, Citibank, N.A. and
Citicorp North America, Inc. Unless otherwise defined herein, capitalized terms
used in this Certificate shall have the meanings assigned to those terms in
Appendix A to the Purchase Agreement.

2. Attached hereto as Annex A is a copy of the Articles of Incorporation of the
Parent as in effect on the date hereof, certified by the Secretary of State of
Pennsylvania.

3. Attached hereto as Annex B is a true and correct copy of the By-laws of the
Parent as in effect on the date hereof.

4. Attached hereto as Annex C is a true and correct copy of resolutions duly
adopted by unanimous consent of the Board of Directors of the Parent on
                    , 20     which resolutions have not been revoked, modified,
amended or rescinded and are still in full force and effect, and the Purchase
Agreement and the other Program Documents are in substantially the forms of
those documents submitted to, and approved by, the Board of Directors of the
Parent.

5. The below-named persons have been duly elected and have duly qualified as,
and at all times since their appointment (to and including the date hereof) have
been, officers of the Parent, holding the respective offices below set opposite
their names, and the signatures below set opposite their names are their genuine
signatures:

 

B-3-1



--------------------------------------------------------------------------------

Name

  

Office

  

Signature

______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________
______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________

WITNESS my hand as of this      day of                     , 20    .

 

By:  

 

  [Secretary][Assistant Secretary]   FEDERATED INVESTORS, INC.

I, the undersigned [President] [Vice President] of the Parent, DO HEREBY CERTIFY
that:

1.                      is the duly elected and qualified [Secretary] [Assistant
Secretary] of the Parent and the signature above is [his] [her] genuine
signature.

2. The Purchase Agreement and each other Program Document is subsisting and in
full force and effect on the date hereof.

3. The representations and warranties on the part of the Parent contained in the
Purchase Agreement and the other Program Documents to which the Parent is a
party are true and correct in all material respects at and as of the date hereof
as though made on and as of the date hereof.

4. The conditions precedent set forth in Article III of the Purchase Agreement
are fully satisfied and no Event of Termination (or event which with the passage
of time or notice, or both would constitute an Event of Termination) has
occurred and is continuing or would occur with the Purchase of Receivables
pursuant to the Purchase Agreement.

WITNESS my hand as of this      day of                     , 200    

 

By:  

 

  [President] [Vice President]   FEDERATED INVESTORS, INC.

 

B-3-2



--------------------------------------------------------------------------------

EXHIBIT B-4

FEDERATED INVESTORS MANAGEMENT COMPANY

Certificate

(Pursuant to Section 3.01(c) of the

Purchase and Sale Agreement)

I, the undersigned [Secretary] [Assistant Secretary] of Federated Investors
Management Company, a Pennsylvania Corporation (the “Transferor”), DO HEREBY
CERTIFY THAT:

1. This Certificate is furnished pursuant to Section 3.01(c) of that certain
Purchase and Sale Agreement dated as of March 1, 2007 (said Purchase and Sale
Agreement, as in effect on the date of this Certificate, being herein called the
“Purchase Agreement”) among Federated Funding 1997-1, Inc., Federated Securities
Corp., Federated Investors, Inc., the Seller, Citibank, N.A. and Citicorp North
America, Inc. Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings assigned to those terms in Appendix A to the
Purchase Agreement.

2. Attached hereto as Annex A is a copy of the [Articles of Incorporation] of
the Transferor as in effect on the date hereof, certified by the Secretary of
State of Pennsylvania.

3. Attached hereto as Annex B is a true and correct copy of the By-laws of the
Transferor as in effect on the date hereof.

4. Attached hereto as Annex C is a true and correct copy of resolutions duly
adopted by unanimous consent of the Board of Directors of the Transferor on
                    , 20     which resolutions have not been revoked, modified,
amended or rescinded and are still in full force and effect, and the Purchase
Agreement and the other Program Documents are in substantially the forms of
those documents submitted to, and approved by, the Board of Directors of the
Transferor.

5. The below-named persons have been duly elected and have duly qualified as,
and at all times since their appointment (to and including the date hereof) have
been, officers of the Transferor, holding the respective offices below set
opposite their names, and the signatures below set opposite their names are
their genuine signatures:

 

B-4-1



--------------------------------------------------------------------------------

Name

  

Office

  

Signature

______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________
______________________________    ______________________________   
______________________________ ______________________________   
______________________________    ______________________________

WITNESS my hand as of this      day of                     , 20    .

 

By:  

 

  [Secretary][Assistant Secretary]  

FEDERATED INVESTORS MANAGEMENT

COMPANY

I, the undersigned [President] [Vice President] of the Transferor, DO HEREBY
CERTIFY that:

1.                      is the duly elected and qualified [Secretary] [Assistant
Secretary] of the Transferor and the signature above is [his] [her] genuine
signature.

2. The Purchase Agreement and each other Program Document is subsisting and in
full force and effect on the date hereof.

3. The representations and warranties on the part of the Transferor contained in
the Purchase Agreement and the other Program Documents to which the Transferor
is a party are true and correct in all material respects at and as of the date
hereof as though made on and as of the date hereof.

4. The conditions precedent set forth in Article III of the Purchase Agreement
are fully satisfied and no Event of Termination (or event which with the passage
of time or notice, or both would constitute an Event of Termination) has
occurred and is continuing or would occur with the Purchase of Receivables
pursuant to the Purchase Agreement.

WITNESS my hand as of this      day of                     , 200    

 

By:  

 

  [President] [Vice President]  

FEDERATED INVESTORS MANAGEMENT

COMPANY

 

B-4-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DISTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PROSPECTUS



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DISTRIBUTION PLAN



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PRINCIPAL SHAREHOLDER SERVICER’S AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SHAREHOLDER SERVICER’S AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT H

ADDENDUM

Dated as of                     ,         

Reference is hereby made to (i) that certain Purchase and Sale Agreement dated
as of December 21, 2000 (as from time to time amended, supplemented, waived or
modified, the “2000 Purchase Agreement”) among Federated Funding 1997-1, Inc.
(together with its permitted successors and assigns, the “Seller”), Federated
Investors Management Company (together with its permitted successors and
assigns, the “Transferor”), Federated Securities Corp. (the “Distributor”),
Federated Investors, Inc. (together with its permitted successors and assigns,
the “Parent”), Citibank, N.A. (together with its permitted successors and
assigns, the “Purchaser”) and Citicorp North America, Inc., as program agent
(together with its permitted successors and assigns, the “Program Agent”), and
(ii) that certain Purchase and Sale Agreement dated as of March 1, 2007 (as from
time to time amended, supplemented, waived or modified, the “2007 Purchase
Agreement”, and collectively with the 2000 Purchase Agreement, the “Purchase
Agreements”) among the Seller, the Transferor, the Distributor, the Parent, the
Purchaser and the Program Agent). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Purchase Agreements.

Pursuant to the terms of Section 2.03 of the Purchase Agreements, the Seller
hereby requests that effective as of the Addition Effective Date [INSERT NAME OF
FUND] a series of [INSERT NAME OF COMPANY], an Additional Eligible Fund, become
a “Fund” under and for all purposes of the Purchase Agreements [and that [INSERT
NAME OF COMPANY], an investment company registered with the SEC under the
Investment Company Act (the “Additional Company”) become a “Company” under and
for all purposes of the Purchase Agreements.

On and as of the Addition Effective Date, (i) such Additional Fund shall become
a Fund under and for all purposes of the Program Documents, [and the Additional
Company shall constitute a Company under the Program Documents,]1 (ii) the
Servicing Agreement and the other Program Documents shall be deemed to be
supplemented to reflect such addition, (iii) Annexes A, B, C, D and E to this
Addendum shall be deemed to be made a part of Exhibits C, D, E, F and G to each
Purchase Agreement, and (iv) any reference in the Purchase Agreements to any
change or modification since the date of such Purchase Agreement to the
Distribution Agreement, the Distribution Plan, the Advisory Agreement, the
Principal Shareholder Servicer’s Agreement, the Shareholder Servicer’s Agreement
or the Prospectus in respect of such Additional Fund shall be deemed to refer to
any change or modification thereof since the Addition Effective Date.

 

--------------------------------------------------------------------------------

1

Insert if the investment company relating to the Additional Fund is not an
existing "Company" under the Purchase Agreement.

 

H-1



--------------------------------------------------------------------------------

In addition, on and as of the Addition Effective Date, Schedule I to each
Purchase Agreement is hereby deemed supplemented to add the following
information under each heading:

 

FUNDS

  

SHARES

[INSERT NAME OF FUND]

   Class     

COMPANIES

    

[INSERT NAME OF ADDITIONAL COMPANY]*

  

Each of the Seller, the Distributor and the Parent represents and warrants to
the Program Agent and the Purchaser that, on and immediately after the Addition
Effective Date, (i) its representations and warranties contained in Article IV
of each Purchase Agreement are true and correct in all respects, (ii) no Event
of Termination (or event which with the passage of time or notice, or both,
would constitute an Event of Termination has occurred, and (iii) the conditions
precedent set forth in Article III to the 2007 Purchase Agreement are satisfied.

 

H-2



--------------------------------------------------------------------------------

The Addition Effective Date shall occur when (a) a counterpart hereof, signed by
each of the parties hereto, has been received by the Program Agent, and (b) the
other requirements described in Section 2.03 of the Purchase Agreements have
been fully satisfied.

 

FEDERATED FUNDING 1997-1, INC. By:  

 

Name:   Title:   FEDERATED INVESTORS MANAGEMENT COMPANY By:  

 

Name:   Title:   FEDERATED SECURITIES CORP. By:  

 

Name:   Title:   FEDERATED INVESTORS, INC. By:  

 

Name:   Title:  

Acknowledged and Agreed to

as of the date first written above

 

CITIBANK, N.A. By:  

 

Name:  

CITICORP NORTH AMERICA, INC.,

    as Program Agent

By:  

 

Name:   Title:  

 

H-3



--------------------------------------------------------------------------------

ANNEX A to Exhibit H

DISTRIBUTION AGREEMENT OF ADDITIONAL FUND



--------------------------------------------------------------------------------

ANNEX B to Exhibit H

PROSPECTUS OF ADDITIONAL FUND



--------------------------------------------------------------------------------

ANNEX C to Exhibit H

DISTRIBUTION PLAN OF ADDITIONAL FUND



--------------------------------------------------------------------------------

ANNEX D to Exhibit H

PRINCIPAL SHAREHOLDER SERVICER’S

AGREEMENT OF ADDITIONAL FUND



--------------------------------------------------------------------------------

ANNEX E to Exhibit H

SHAREHOLDER SERVICER’S

AGREEMENT OF ADDITIONAL FUND



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF TAKE-OUT NOTICE

[Date]

Federated Funding 1997-1, Inc.

1001 Liberty Avenue

Pittsburgh, Pennsylvania 15222-3779

Ladies and Gentlemen:

Pursuant to that certain Purchase and Sale Agreement dated as of March 1, 2007
(as amended and supplemented, the “Purchase Agreement”) among Federated Funding
1997-1, Inc., Federated Investors Management Company, Federated Securities
Corp., Federated Investors, Inc., Citibank N.A. and the undersigned Citicorp
North America, Inc., we hereby deliver this Take-out Notice advising you that
the Purchaser completed a Take-out Transaction [stipulate transaction]. The
“Take-out Adjustment Amount” in connection with such Take-out Transaction is
$            . Capitalized terms used herein and which are not otherwise defined
herein shall have the meanings assigned to such terms in the Purchase Agreement.

 

Very truly yours,

CITICORP NORTH AMERICA, INC.,

as Program Agent

By:  

 

  Authorized Signatory

 

 

Acknowledged and

agreed as of the date

first written above:

FEDERATED FUNDING 1997-1, INC. By:  

 

  Authorized Signatory